Opinión concurrente del
Juez Asociado Señor Negrón García.
En nuestro entorno particular puertorriqueño, el Ledo. Juan Mari Brás es un sincero objetor de conciencia. Como tal, en virtud de la doctrina de objetor de conciencia, para *209poder votar no puede compelérsele, a través de la ciudada-nía norteamericana, a actuar contra su conciencia y jurar lealtad a una nación por la cual no siente alianza ni afini-dad política ni emocional.

La definición del destino final político de Puerto Rico es de profundo y vital significado. En nuestra escala colora-tiva se trata de un sentimiento del espíritu, que cala hon-damente en la conciencia del puertorriqueño y se nutre pri-mordialmente de factores éticos. La libertad de conciencia religiosa que delimita la conducta y el ámbito individual de la existencia temporal del ser humano en esta vida y su destino final en el más allá es cónsona con la libertad de conciencia política de Mari Brás en el ámbito de su existen-cia y el destino final del “status” político.

Ciertamente no estamos ante el mismo problema que en Estados Unidos dio génesis a la doctrina de objetor de conciencia. Pocas cosas grandes e importantes en la vida de los pueblos se dan de igual forma y manera en distintas latitudes; sin embargo, atendemos una situación axiológica muy parecida. Lo que allá se desarrolló como excepción de conciencia religiosa, en el Puerto Rico de hoy tiene su equi-valencia razonable en el problema político-moral del “status”; asunto cercano a comienzos de siglo, se encuentra en plena ebullición, y todavía se manifiesta insondablemente, en su proyección futura.
Mari Brás ha dedicado su vida adulta a profesar vehe-mentemente la independencia total para Puerto Rico. A su juicio, la expresión más lógica, cónsona con su ideario, es renunciar a la ciudadanía que lo une jurídicamente con Estados Unidos. Al actuar conforme a su conciencia de ideología política, se confronta con que se le quiere negar ese derecho, anulándole su voto, el instrumento efectivo y democrático para promover pacíficamente y hacer realidad sus ideas. El diseño electoral prevaleciente le obliga a esco-ger entre dos (2) medios irreconciliables para adelantar la *210separación de Puerto Rico de Estados Unidos, a saber, vo-tar como ciudadano norteamericano —condición que es anatema y antítesis de su ideal— o renunciar a dicha ciu-dadanía y con ello perder su derecho como elector por ser sólo ciudadano puertorriqueño. No puede ser; no podemos exiliar ni “confinar a las tinieblas aquellos que quieran al-terar nuestra forma de gobierno”. (Traducción nuestra.)(1)
HH
Con plena conciencia histórica del presente y la relativi-dad ínsita a las opiniones jurídicas, recordamos las nume-rosas ocasiones en que el quehacer judicial suele tornarse angustioso y cómo la cambiante y escurridiza realidad puertorriqueña no se deja atrapar ni encasillar fácilmente en un simple sí o en un no. “La sentencia es un artículo de la ley filtrado a través de la conciencia del juez.’(2) Ello también nos recuerda la prudente admonición de un juez experimentado a otro: “Le aconsejo un largo y minucioso examen de conciencia. Explore, escrute, acuéstese con su duda; sáquela usted de paseo. Y sólo cuando uno de los dos, usted o ella, haya vencido, sólo aquel día vuelva usted.”(3)
A modo de paréntesis, presentamos unas aclaraciones. Múltiples razones nos impiden suscribir la opinión del Tribunal emitida por el Juez Asociado Señor Fuster Berlin-geri, con la conformidad del Juez Presidente Señor Andréu García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton. Con todo respeto, ésta anticipa y hace observaciones que trascienden innece-sariamente las normas de autolimitación que, en materia *211constitucional, la doctrina de revisión judicial impone a los tribunales.(4) E.L.A. v. Aguayo, 80 D.P.R. 552 (1958); Rosa v. Tribunal Superior, 102 D.P.R. 670, 678 (1974). “Esta prudencial regla de autohmitación evita que hagamos de-terminaciones constitucionales innecesariamente amp-lias.” San Miguel Lorenzana v. E.L.A., 134 D.P.R. 403, 433 (1993).
Como resultado, inintencionalmente parte sustancial de su exposición histórica, énfasis, conceptos y abarcadoras conclusiones son susceptibles de mal interpretarse como que adelantan una postura ideológica político-partidista. No está exenta de esta falla adjudicativa la Opinión de conformidad (¿concurrente?) del Juez Asociado Señor Her-nández Denton, págs. 257-262, al igual que las críticas y manifestaciones que, como reacción, contiene la opinión disidente del Juez Asociado Señor Corrada Del Río, págs. 328-331 y 345-365.
Para decidir este recurso no era menester desarrollar ese tipo de estructura interna, clase de análisis y asertos. Tampoco se debió abordar y resolver prematuramente inte-rrogantes no planteadas; algunas de las cuales están fuera de nuestra jurisdicción. Nadie aquí ha cuestionado la au-*212toridad jurídica, al amparo de la Constitución del E.L.A., para regular “el derecho al voto en el país”. Opinión del Tribunal, pág. 154. No hacía falta dedicar veintiuna (21) páginas (Opinión del Tribunal, Acápite III, págs. 154-173) al nacimiento, trámite y características del E.L.A., para concluir lo que nuestra Constitución, en su Art. VI, Sec. 4, L.P.R.A., Tomo 1, taxativamente dispone: la existencia de esa facultad.
Por ello no vemos la necesidad de la abarcadora y ta-jante afirmación mayoritaria de que los “asuntos regidos específicamente por nuestra Constitución [están] libres de autoridad superior”. Opinión del Tribunal, pág. 172.(5) Al presente, ¿cuál es su significado? ¿A cuáles otros asuntos se extiende? Según la relación actual, ¿excluye la autoridad del Congreso o del Presidente? ¿A ambos? En el ámbito judicial, nuestras decisiones e interpretaciones en materia constitucional-electoral, ¿quedan ahora exentas de ser re-visadas por el Tribunal Supremo federal?
Tampoco se ha cuestionado la naturaleza trascendental del voto. Innumerables decisiones nuestras del pasado así lo testimonian. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Marrero v. Municipio de Morovis, 115 D.P.R. 643 (1984); P.R.P v. E.L.A., 115 D.P.R. 631 (1984); Santos v. Comisión Estatal de Elecciones, 111 D.P.R. 351 (1981); *213P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980); Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84 (1980); Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977).
No era preciso entrar a especular y afirmar en veinti-cuatro (24) páginas más (Opinión del Tribunal, acápites IV al VI, págs. 173-198) la peculiar visión mayoritaria sobre la evolución histórica de la ciudadanía norteamericana, sólo para reafirmar lo que el Preámbulo de la Constitución también expresamente expone —factor determinante en la relación vigente con Estados Unidos— y, aún así, sostener cualificadamente la validez constitucional de requerirla para votar; aunque a juicio de la mayoría, ¡“de ordinario”!
En este último extremo, rechazamos enfáticamente la novedosa tesis mayoritaria de relatividad constitucional que encierra una insalvable contradicción sustantiva y procesal. En lo sustantivo, concluye y reconoce la existen-cia de “intereses apremiantes” de la Asamblea Legislativa que válidamente justifica requerir a todo elector la ciuda-danía norteamericana. Opinión del Tribunal, pág. 195. Sin embargo, subsiguientemente, la mayoría ignora y le resta total eficacia constitucional a esos “intereses apremiantes” al resolver que no puede exigírsele a Mari Brás, porque la circunstancia de su renuncia no estuvo ante, ni fue antici-pada, por la Asamblea Legislativa. Demás está decir que, según este desestabilizador enfoque, jamás faltarán en to-dos los órdenes de la vida situaciones meritorias no previs-tas por el Legislador al momento de aprobar una ley, sus-ceptibles de ser invocadas como eximentes de su cumplimiento. La tesis de relatividad constitucional mayo-ritaria socava irremediablemente los cimientos en que se apuntala la doctrina de presunción de constitucionalidad, de cuya vitalidad depende nuestra Constitución y el desen-volvimiento normal, ordenado y respetuoso de los tres po-deres constitucionales bajo la forma de gobierno repub-licano.
En lo procesal, es obvio que el trámite de recusación contra el licenciado Mari Brás es de carácter individual y *214personal. Afecta sólo a su voto. En esencia, reclama para sí que se le reconozca como elector idóneo y adjudique, según depositado en las urnas en las elecciones pasadas. Ante el Tribunal no tenemos ninguna otra persona con idéntico trámite o reclamo. Aún así, la mayoría no se limita a reme-diar la improcedencia de su recusación sino que, sin suje-ción alguna a los requisitos mínimos de la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y a nuestra juris-prudencia,(6) ha transformado su recusación individual en un pleito de clase y lo ha extendido automáticamente a todo independentista que renuncie dicha ciudadanía. Opi-nión del Tribunal, págs. 198-200 y 205-206; Opinión de conformidad del Juez Asociado Señor Hernández Denton, págs. 266-267 y 268. Si tan abarcador y absoluto remedio no se asemeja de facto a un dictamen de inconstitucionali-dad, ¿qué es?
Tampoco cabe acudir a la doctrina de subinclusión in-corporada a nuestra jurisdicción en Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618 (1981). Tanto la Ley Electoral de Puerto Rico vigente, tal como las anteriores, jamás han excluido a grupo ideológico particular alguno o a los independentistas. No hay preterición legislativa alguna que justifique usar esa herramienta de hermenéutica e in-vocar esta doctrina. Si acaso, en oposición cabría el argu-mento de que fue Mari Brás quien, por propia decisión, se excluyó del ámbito y de la protección de la Ley Electoral de Puerto Rico.
Finalmente nos preocupan las expresiones mayoritarias que, a modo de epílogo, introduce en materia electoral la persona “puertorriqueña bona fide”, para seguidamente an-ticipar que “tiene un indiscutible derecho a participar en los comicios que afecten el destino final de nuestro país”. *215Opinión del Tribunal, pág. 206. Lo menos que podemos de-cir es que son, de su faz, prematuras.
En nuestro ordenamiento electoral conocemos el con-cepto de “residencia bona fide”, que se da en función del requisito de domicilio exigible a todo elector. Art. 2.004 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3054; P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 258-260 (1981). En el contexto electoral, ¿cuál es el signi-ficado de esta novedosa figura de persona “puertorriqueña bona fide”? ¿Cuáles son sus atributos? ¿Tiene desplaza-miento extraterritorial? ¿Tiene alguna proyección genera-cional? ¿Está sugiriéndose que el requisito de domicilio de la Ley Electoral de Puerto Rico vigente es inconstitucional? ¿Quiere decir que la Asamblea Legislativa de Puerto Rico o el Congreso federal en cualquier futura legislación sobre el status de Puerto Rico tienen que conceder participación a toda persona “puertorriqueña bona fide”, irrespectiva-mente de que no sea residente? Por último, ante esta nueva nomenclatura electoral, ¿debemos entender que en nuestro medio existe, como contraparte, alguna persona “puertorriqueña mala fide”?
En resumen, aunque se dice lo contrario, un análisis crítico de la metodología y de los abarcadores pronuncia-mientos de la opinión del Tribunal y la de conformidad, revela un decreto implícito de inconstitucionalidad que electoralmente deja hueca y a la deriva la ciudadanía norteamericana. No podemos endosarlo.
Esta profunda, pero deferencia! discrepancia con la me-todología adjudicativa de la mayoría del Tribunal, no nos impide separadamente sostener la franquicia electoral de Mari Brás por un curso decisorio distinto.
En el fondo, la verdadera razón de decidir (ratio deci-dendi) para dirimir justicieramente esta controversia es liberarlo de un requisito válido de ley, por razón de que acatarlo va contra sus firmes e íntimas creencias ideológi-*216cas, esto es, contra su conciencia misma.(7) Con respeto ha-cia otras opiniones y planteamientos —incluso los promo-, vidos e ingeniosamente elaborados por el propio recurrido Mari Brás— bajo este prisma, es que podemos únicamente considerar su pedido jurídicamente justiciable y vindicate. En acatamiento de una estricta disciplina judicial, nos vemos compelidos a declinar la invitación que a través de algunos de sus argumentos nos hace para que nos pro-nunciemos sobre extremos tales como definir el ámbito de la nación puertorriqueña, el alcance más allá de los límites geográficos de la ciudadanía puertorriqueña y otros plan-teamientos más, en los cuales resulta sumamente difícil, si no imposible, deslindar lo jurídico de la “cuestión política”.

Circunscribimos así la controversia real de justiciabili-dad a dos (2) cuestiones puras de derecho: primero, enjui-ciar la validez constitucional del requisito legislativo de la ciudadanía norteamericana y, segundo, si puede negársele el sufragio a Mari Brás por haber renunciado a dicha ciu-dadanía como instrumento de lucha en la consecución de sus firmes y profundas creencias políticas.

Según esta vía decisoria limitada, evitamos pronuncia-mientos sobre áreas y extremos que, tangencial o directa-mente, atañen al proceso y discurso político (reformulación de las relaciones políticas, soberanía y destino final de Puerto Rico) que en la actualidad son objeto de un intenso debate ideológico entre los partidos y sectores políticos del país, y en el fondo son planteamientos(8) de “cuestiones po-*217líticas” disfrazadas de juridicidad, vedadas a los tribuna-les dirimir.
A fin de cuentas, todos coincidimos de que el destino po-lítico de Puerto Rico es asunto que pertenece al Pueblo y que debe resolverse en las urnas, no desde los estrados judiciales. Por su volatividad, en abono de la más depu-rada imagen del Tribunal, en buena técnica adjudicativa constitucional, no cabe anticipar pronunciamientos u “ob-servaciones” innecesarias. Sobran razones para que, mien-tras menos hable la toga, mejor.
hH
Mari Brás nació el 2 de diciembre de 1927 en Mayagüez, Puerto Rico. Ha vivido toda su vida aquí. Por décadas ha sido y es un firme creyente de la causa de la independencia. Como tal, activa y dinámicamente ha participado y promo-vido ese ideal en la política puertorriqueña y en el escenario internacional. Véase Mari Brás v. Casañas, 96 D.P.R. 15 (1968). Por decisión voluntaria, previo los trámites de rigor, renunció a la ciudadanía de Estados Unidos adquirida al nacer. Ella le fue oficialmente aprobada el 22 de noviem-bre de 1995 por el Departamento de Estado federal.
Por razón de esa renuncia, el 15 de mayo de 1996 la electora, doctora Miriam J. Ramírez de Ferrer, inició en su contra un proceso de recusación electoral. Agotados los trá-mites ante los organismos administrativos electorales, oportunamente el asunto fue objeto de revisión ante el Tribunal de Primera Instancia, Sala de San Juan.
*218Los procedimientos ante dicho foro judicial, con la inter-vención de la Comisión Estatal de Elecciones y, subsiguien-temente, el Procurador General de Puerto Rico, culmina-ron el 21 de octubre de 1996 con una documentada y profunda sentencia del Juez Hon. Angel G. Hermida, que decretó inconstitucional el requisito de ciudadanía de Es-tados Unidos contenido en los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sees. 3053 y 3073.
No conforme, la Comisión Estatal de Elecciones y la doc-tora Ramírez de Ferrer presentaron separadamente recur-sos de certiorari ante el Tribunal de Circuito de Apelacio-nes y, ante nos, sendas solicitudes de certificación.(9) El 30 de octubre de 1996 acogimos las certificaciones, consolida-mos y ordenamos al tribunal de instancia y al Tribunal de Circuito de Apelaciones que nos remitiera los autos. En auxilio de nuestra jurisdicción autorizamos al licenciado Mari Brás a votar en las elecciones pasadas, sujetos su validez y escrutinio a las resultas de estos recursos. Opor-tunamente, celebramos una vista oral.
H-i H-i HH
La visión de nuestra Asamblea Constituyente, según destilada en el proceso deliberativo, nos permite confirmar, sin margen de duda, la existencia de una ciudadanía puer-torriqueña —identificada oficialmente como la del Estado *219Libre Asociado — (10) a saber, las personas nacidas en Puerto Rico (ius soli), sujetas a su jurisdicción, y los demás ciudadanos de Estados Unidos, mientras sean residentes de Puerto Rico. Sus antecedentes estatutarios se remontan a la See. 7 del Acta Foraker, 31 Stat. 79, y la See. 7 del Acta Jones, cuyas disposiciones quedaron vigentes como parte del Estatuto Puertorriqueño de. Relaciones federales. 4 Diario de Sesiones de la Convención Constituyente 2626 (1952).
Decimos antecedentes estatutarios, ya que sin necesitar mucha erudición, calificar a una persona como ciudadano de Puerto Rico intrínsecamente vale tanto como afirmar que está unido por un ligamen natural con el lugar o sitio donde tiene su origen o principio: el “cordón umbilical” in-quebrantable que al nacer le ata con la madre tierra (ius soli). Se trata de un atributo esencial de la personalidad, una realidad connatural y autosuficiente que nadie puede ignorar y que ni la Constitución ni la ley, como tampoco el derecho de jueces, crea, sino simplemente reconoce.
Se funda en el derecho originario e inherente que todos tenemos al haber nacido y vivido en un lugar; como corola-rio, el derecho inmanente a una plena participación polí-tica, incluso a la prédica radical de ideas antagónicas a las mayoritarias.
La renuncia de Mari Brás a la ciudadanía de Estados Unidos no puede anular su derecho, como ciudadano de Puerto Rico,(11) a continuar siendo elector. No es suficiente que su renuncia pueda verse como una amenaza al orden público o statu quo.
*220En materia de instituciones políticas encontramos cierta simbiosis entre forma —estructura y dinámica de los órganos y contenido— lo que se puede realizar. Por esta razón la clasificación de sistemas que hace el hombre polí-tico va teñida, en última instancia, de un juicio de valor en bueno o malo. Bueno es el sistema que él preconiza, él que sirve a sus propósitos; malo es el de los antagonistas en la lucha política o el que entorpece la finalidad propia. Los valores inmanentes son una rareza en el combate político. L. Fernández Martínez-Ruiz, El político, el jurista y las leyes, Rev. Jur. de Cataluña, pág. 872.

Igual fenómeno de matizaciones ocurre con las decisio-nes judiciales: “buenas y justas”, son las que coinciden con nuestros criterios político-partidistas, religiosos, penales, medio ambientales, económicos y otros; “malas e injustas”, las que proponen juicios diferentes o resultados contrarios a los nuestros.

*221Judicialmente el reclamo de Mari Brás debe ser valo-rado sensiblemente como una forma más de ejercitar su derecho multidimensional a la libre expresión; a saber, un repudio total a la ciudadanía norteamericana como medio para promover la causa de la independencia y resaltar su nacionalidad ideológica política. Para algunos su acepta-ción puede ser cuestión de conveniencia política; para él se trata de un rechazo imperativo de libertad de conciencia política. Esa conducta se mueve dentro de la polaridad tan característica de los valores y sus tensiones, de lo mayori-tario y lo peyorativo; a fin de cuentas, en este caso, de lo justo y lo injusto. Hablar de democracia en Puerto Rico e impedirle al recurrido Mari Brás esa participación electoral es una incoherencia, un contrasentido constitucional. Nos explicamos.
IV
Toda Constitución tiene consigo un significado histórico y jurídico-político que refleja las vicisitudes de su proceso creador, del contenido y tenor de sus normas, valores e instituciones, consideradas como un ente total. La nuestra no es la excepción. Sin mucha elucubración, una serena mirada integral revela una fórmula política (Estado Libre Asociado), una ideología demócrata-liberal. El cuerpo cons-titucional reafirma la dignidad de la persona y los derechos inherentes (libertad, sufragio, justicia, libertad de expre-sión, religiosa, política, igualdad), y una organización jurí-dico-política de tres (3) poderes: Ejecutivo, Legislativo y Judicial.
Así concebida, la legitimidad del Gobierno depende del consentimiento; esto es, “la voluntad del pueblo es la fuente del poder público”. (Enfasis suplido.) Preámbulo de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 251. Damos este consentimiento mediante el voto en elecciones imparciales y justas. Aspiramos a que *222cada elector vote libremente sobre sus preferencias, sólo con arreglo a su conciencia. Por lo tanto, nuestra Carta de De-rechos constitucionales proclama la inviolabilidad del ser humano, la esencial igualdad ante la ley y prohíbe “discri-men alguno por motivo de ... ideas políticas o religiosas”. (Énfasis suplido.) Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 257. La dignidad de la persona en nuestra Constitución significa la materialización de una idea que centra el orden político y social al servicio de una concepción humanista. Ello impone a los tribunales la obli-gación de velar y hacer respetar la vigencia de dicho prin-cipio y ejercer la tutela del libre desarrollo de la persona-lidad, según la concepción dinámica de la igualdad y la libertad de concienciad.(12) Manda, además, que “[l]as leyes garanticen] la expresión de la voluntad del pueblo me-diante el sufragio universal, igual, directo y secreto, y protejan] al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Art. II, Sec. 2, Const. E.L.A., supra, pág. 261. De igual modo prohíbe “aprobar ... ley al-guna que restrinja la libertad de palabra o de prensa o el derecho del pueblo a reunirse en asamblea pacífica y a pe-dir al gobierno la reparación de agravios”. (Énfasis suplido.) Art. II, Sec. 4, Const. E.L.A., supra, pág. 265.

Para que la democracia funcione y alcance su más alto potencial es menester que los electores puedan considerar y deliberar todas sus opciones en un espíritu de libertad de conciencia, de pensamiento y de expresión.

Las disposiciones constitucionales antes citadas van dirigidas a garantizar que el proceso democrático de delibe-ración permanezca libre y que no sea discriminatorio. Una de las funciones principales de la libertad de expresión es *223fortalecer el debate de las ideas políticas. No puede haber consentimiento democrático cuando no se pueden expresar opiniones contrarias, disidentes o heterodoxas. Ello repre-sentaría la parálisis, más aún, la negación de nuestro sis-tema democrático de gobierno. Igualmente, al establecer el derecho al voto, la See. 2 del Art. II de nuestra Constitu-ción, supra, lo entrelaza con su propósito ulterior: garanti-zar la expresión libre de la voluntad ciudadana. La liber-tad de asociación integra estos dos (2) derechos al preservar un espacio en el cual los ciudadanos puedan con-gregarse en organizaciones, con el fin de unir sus voces y expresar sus preferencias políticas. Finalmente, cabe re-cordar que “en el área del derecho a la intimidad nuestra Carta de Derechos es de ‘factura más ancha’ que su homo-loga federal”. RDT Const. Corp. v. Contralor I, 141 D.P.R. 424, 441 (1996). Véanse: López Vives v. Policía de P.R., 118 D.P.R. 219 (1987); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975).
La libertad de expresión es el detente que impide que el Gobierno directamente acalle aquellas voces disidentes. “No es posible encarcelar a los hombres en la incómoda jaula de un ‘standard’ fetiche que la democracia ha inven-tado para evitarse las complicaciones que suelen engen-drar las diferencias.”(13)
V
Una lectura reflexiva de los debates de la Asamblea Constituyente revela que en el ambiente en que se discutió y aprobó la Constitución del Estado Libre Asociado, la ciu-dadanía de Estados Unidos quedó plasmada como el principal elemento jurídico vinculante en nuestra actual rela-ción con Estados Unidos. Diario de Sesiones, supra, Yol. 3, *224págs. 1731-1739, 1895-1898 y 2555-2556. De hecho, la ciudadanía norteamericana siempre ha sido un requisito para votar en toda elección, plebiscito o referéndum, in-cluso aquellos que precedieron y culminaron con la aproba-ción de nuestra Constitución. Además de ésta, la ciudada-nía de Puerto Rico también siempre ha sido un requisito implícito o expreso para ser elector. Como consecuencia, nuestra Constitución fue ratificada por electores que osten-taban las dos (2) ciudadanías.
Sin embargo, en la propia Constitución no se incluyó la ciudadanía norteamericana como requisito para ser elector cualificado. Sólo se elevó a categoría constitucional, para ser miembro de la Asamblea Legislativa (Art. Ill, Sec. 5), Gobernador (Art. IV, Sec. 3), Secretario de Departamento de rango constitucional (Art. IV, Sec. 5) y Juez de este Tribunal Supremo (Art. V, Sec. 9).
Ahora bien, aun cuando la Constitución no exigió la ciu-dadanía norteamericana como requisito para ser elector, facultó a la Legislatura para fijarla por ley, lo cual hizo, al disponer todo lo concerniente al proceso electoral e inscrip-ción de electores. Art. VI, Sec. 4, Const. E.L.A., supra.(14) P.R.P. v. E.L.A., supra; P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 256 (1980); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 744-745 (1976). Al respecto, el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, requiere ser “ciudadano de los Estados Unidos de América y de Puerto Rico domiciliado en la Isla que, a la fecha de una elección haya cumplido los diez y ocho (18) años de edad, esté debidamente calificado con antelación a la misma, y no se encuentre legalmente incapacitado para votar”. (En-fasis suplido.) Más adelante, su Art. 2.023(a) establece como fundamento de recusación “[q]ue el elector no es ciu-*225dadano de los Estados Unidos de América”. 16 L.P.R.A. see. 3073(a).
A la luz de esos antecedentes, no es válida la interpre-tación antihistórica del Juez Asociado Señor Hernández Denton (Opinión de conformidad, págs. 270-272), basada en el argumento de índole gramatical (disyuntivocopulati-vo); esto es, que allí donde la Ley Electoral de Puerto Rico dice “y” debemos leer “o”. Sin margen de duda, implícita o expresamente, tanto ayer como ahora, nuestras leyes elec-torales han requerido las dos (2) ciudadanías —la puerto-rriqueña y la norteamericana— para ser elector capacitado y nada hay de inconstitucional en exigirlas.
Erró, pues, el ilustrado tribunal de instancia al decretar inconstitucional el requisito de ciudadanía estadou-nidense.
VI
Esta conclusión no derrota el reclamo de Mari Brás. Se-gún dijimos, en nuestro entorno particular puertorriqueño es un sincero objetor de conciencia.(15) Definimos libertad de conciencia como “el derecho incoercible y el deber supremo que cada uno tiene de seguir la voz y el dictamen de su razón, de su conciencia, en el ordenamiento de sus ope-raciones racionales”.(16) El reconocimiento de esa libertad de conciencia prohibe imponerle, como condición para rete-ner su derecho a votar, que renuncie a sus convicciones. Elaboremos:
En la casuística(17) y doctrina jurídica,(18) ¿qué es un ob-*226jetor de conciencia? Esta doctrina, cuyo fundamento original es la libertad religiosa, ¿está inmersa en la libertad de expresión consagrada en nuestra Constitución? ¿Cabe apli-carla a Mari Brás ante sus legítimos reclamos basados en la libertad de conciencia política?(19)
*227La cuestión, compleja de por sí, se centra en uno de los grandes dilemas éticos que siempre ha angustiado no sólo a jueces(20) sino a filósofos del derecho. La relación entre el *228ordenamiento jurídico y su aplicación estricta frente al comportamiento individual. Para entender la evolución judicial de la doctrina de objeción de conciencia, más allá del campo teórico y de las disertaciones académicas, se impone señalar unas breves observaciones. Partimos de la premisa del derecho positivo como un instrumento de organización social: las relaciones humanas —conducta, obligaciones y derechos— de ordinario se rigen por la Constitución, las leyes y demás reglamentos. En particular, sabemos que esas disposiciones jurídicas comunitarias sirven de instru-mento para ordenar y regular los valores y la conducta, según la sociedad lo considera necesario. Se trata de valo-res —algunos cambiantes y otros permanentes— que en el fondo tienen una inspiración ética y que, de ordinario, son el resultado de las concepciones morales dominantes en esa sociedad.
Con este trasfondo conceptual en mente, no es difícil entender entonces la posible colisión entre el derecho posi-tivo y los imperativos de la conciencia individual en una (1) de dos (2) vertientes: respecto de los valores mismos que persigue el derecho o en relación con los medios elegidos por el Estado para actuar, realizar o adelantar esos valores. Ante situaciones concretas puede darse un dislo-que importante entre el principio general de que la ley obliga la conciencia y el activarse una dinámica a la in-versa: la conciencia individual obliga no acatar la ley.
La objeción de conciencia es la negativa de un individuo, por motivos éticos dimanantes de una conciencia sincera, a someterse a una conducta (norma legal) que en principio resultaría jurídicamente exigible a la sociedad en general a la que pertenece. Su propósito final es negarse activa y per-*229sonalmente a seguir mandatos establecidos directamente en la norma jurídica general. Esta definición pone de ma-nifiesto una característica importante, la individualidad, corolario del elemento personalísimo rector, no transferible que la nutre: la conciencia. Se trata de la suma total de imperativos personales de conducta —de raíces religiosas, políticas o de imperativos éticos— que para el individuo poseen un rango superior a cualquier mandato normativo jurídico. Por su naturaleza misma, cada caso requiere un análisis fáctico y jurídico individualizado.
La característica que la conforma también revela, sin duda, que el análisis jurídico para activar y aplicar la doc-trina de objeción de conciencia debe realizarse en función de los derechos fundamentales que le dan génesis. Hablar de libertad de conciencia es hablar de libertad religiosa, de expresión y de igualdad política. Estas libertades impiden al Estado enjuiciar, negativa o positivamente, las opciones de conciencia. Resulta indiferente que esos juicios valora-tivos sean con arreglo a criterios religiosos, políticos, inte-lectuales u otros. Si el Estado puede calificar de forma ne-gativa una creencia religiosa o política, no importa lo irrazonable que ésta pueda parecer desde un punto de vista objetivo (a la postre esto sería desde la perspectiva de su aceptación mayoritaria social), puede calificarlos todos. Ante conflictos de esa naturaleza, los principios de neutra-lidad constitucional religiosa y política inmersos en la Constitución suponen que el análisis judicial se circuns-criba a comprobar, como cuestión de hecho, la sinceridad de los imperativos de conciencia expuestos indivi-dualmente. O sea, la encuesta judicial fáctica no será la verdad objetiva, sino sólo su sinceridad individual; ello con el propósito de corroborar que la conducta manifestada en los otros ámbitos de la vida ha sido afín y coherente con los imperativos éticos en que se funda ahora la objeción de conciencia; la prueba se limita a hechos externos consta-tables.
Finalmente, la doctrina no es aplicable a un pleito de clase. Se impone un análisis judicial singularizado, en aras *230de evitar que al amparo del pretexto de la libertad de con-ciencia se atente contra la seguridad jurídica y en fraude de las normas jurídicas prevalecientes. Repetimos, cada si-tuación presenta peculiaridades fácticas propias. Éstas se-rán ponderadas en el momento mismo de su valoración y a la luz del ordenamiento vigente. No caben respuestas a priori; dependerá de las singularidades de cada caso, iden-tificación de valores e intereses en conflicto.
YII
Bajo esta perspectiva, el derecho a la libertad de con-ciencia se deriva lógicamente de los derechos fundamenta-les del individuo, no sólo del derecho a la libertad de reli-gión y de expresión, sino también de las garantías del debido proceso de ley de nuestra Constitución(21) Forzoso es concluir que nuestra Constitución no sólo protege el es-píritu del objetor de conciencia, sino también su intelecto. Supone no sólo el derecho a formar libremente la propia conciencia, sino también a obrar conforme a sus impera-tivos.
Al amparo de estos principios constitucionales, el Es-tado no está facultado para exigir un requisito electoral que obligue a Mari Brás a actuar contra los dictados de su conciencia(22)
*231AI igual que la religión, la política pertenece al profundo ámbito de la conciencia. “Muchos tratadistas incluyen como primer deber del ciudadano el de fidelidad o patrio-tismo, concediendo que es un deber moral o de conciencia.” L. Muñoz Morales, Derechos y Deberes del Ciudadano, IV Rev. Der. Leg. Jur. C. Abo. RR. 31, 69 (1939).
Lo que en Estados Unidos fueron fundamentos político-religiosos para la doctrina de objetor de conciencia, aquí, con la misma fuerza e intensidad, se extienden al ámbito político-ético. Definir el destino final político de Puerto Rico es de profundo y vital significado al espíritu y conciencia soberana del puertorriqueño.
No puede obligarse a Mari Bras a que a través de la ciudadanía norteamericana jure lealtad a la bandera de Estados Unidos —que no considera su patria— si no está de acuerdo con lo que ello implica y significa; hacerlo sería institucionalizar la hipocresía.(23)
En su sustrato, la declaración jurada(24) suscrita por Mari Brás, al igual que su renuncia a la ciudadanía norte-americana, son expresiones exteriores visibles, protegidas por nuestra Constitución y la Primera Enmienda federal, que sólo deben ceder ante la doctrina del peligro claro y presente (clear and present danger). (25) Más allá de su im-pacto político, no estamos ante una conducta subversiva de naturaleza tal que configure la situación excepcional de “peligro claro y presente”. Tampoco su renuncia promueve el fraude electoral, tal y como lo admitió en la vista oral el señor Procurador General, Hon. Carlos Lugo Fiol.
*232VIII
No pasamos por alto el argumento de que Mari Brás renunció voluntariamente y con conocimiento de causa a la ciudadanía norteamericana. (26) Aun así, ello no nos debe impedir la aplicación de la doctrina de objeción de conciencia.
Esta doctrina es susceptible de activarse frente a la im-posición de una norma legal en términos absolutos, esto es, cuando incumplirla conlleva una sanción penal o, incluso, obligar a la sumisión mediante la coacción física.(27) Pero también se activa ante objeciones jurídicas relativas, a saber: aquellas en que la persona no es coaccionada penal o físicamente sino que, de no acatar, sufre de determinado perjuicio o deja de obtener determinado beneficio, pierde un derecho o sufre de ostracismo social o cultural.
Por Mari Brás actuar conforme a sus dictados de con-ciencia y convicciones políticas independentistas, se le pre-tende privar de su derecho electoral; someterlo a un trato desigual por razón derivada de sus opciones ideológicas. Nuestra democracia liberal nutre su fuerza creadora y re-novadora no sólo del derecho individual a diferir, sino de darle plena oportunidad a quien disiente para que, individual o colectivamente, participe de la contienda política a través de las urnas.
Sabido es que en Puerto Rico coexisten y se debaten básicamente tres (3) pensamientos ideológicos legítimos respecto de su destino político final: estadidad federada, autonomía e independencia. Promover la ciudadanía esta-*233dounidense sólo adelanta las dos (2) ideologías que promul-gan mantener una vinculación jurídico-política perma-nente con Estados Unidos, ideologías contrarias a las de quienes abogan por la completa separación de Puerto Rico y Estados Unidos. “Si el interés del Estado es fomentar una ideología, no importa cuán aceptable sea para algunos ese interés, no puede superar el derecho según la Primera En-mienda de no ser el mensajero de esa ideología”. (Traduc-ción nuestra.(28) Requerirle a Mari Brás permanecer como ciudadano norteamericano en contra de sus creencias, para poder votar, únicamente sirve como instrumento para fo-mentar las ideologías mayoritarias de unión con Estados Unidos que, en conciencia, él encuentra inaceptables y ofensivas. El Estado estaría interfiriendo así en la esfera intelectual y espiritual de Mari Brás como elector. Es decir, intervendría indebidamente con su objeción de conciencia.
El ordenamiento constitucional es claro: nadie puede es-tablecer qué ideas son las adecuadas en la política, la reli-gión y el nacionalismo.(29) En palabras del Juez Hugo Black, “[e]l amor a un país tiene que surgir de corazones dispuestos y mentes libres... Cuando se obliga a los objeto-res por conciencia, lo ceremonial, probablemente derrota, más que fomenta, su propósito; es un instrumento de per-secución disfrazado”. (Traducción nuestra.(30)

No hay duda de que el Preámbulo de nuestra Constitu-ción elevó a rango jurídico estimable la ciudadanía norte-americana y, en consecuencia, la Asamblea Legislativa tiene un interés legítimo y apremiante en promoverla; lo impermisible es pretender elevarla e imponerla compulsi-vamente a título de único dogma de fe.

*234No importa la teoría que endosemos —modelo del libre mer-cado de ideas, modelo del proceso democrático, modelo de liber-tad, o modelo de tolerancia— promover el desarrollo saludable en una sociedad democrática implica [que] [n]uestras opiniones y las de[l] prójimo, sean o no prejuiciadas, no pueden ser objeto de control gubernamental. Ello atentaría contra la naturaleza humana y sofocaría el libre pensamiento y la libre expresión. Noriega v. Gobernador, 130 D.P.R. 919, 925 (1992).
Negarle a Mari Brás ejercer su derecho al voto es crimi-nalizar su ideario; abrirle de nuevo una carpeta de subver-sivo, pero más sofisticada. Equivale a convertirlo en un reo político dentro de su propia patria, castigo que ni siquiera se le impone• a los delincuentes convictos y en prisión por delito grave, a quienes la Ley Electoral de Puerto Rico les reconoce el derecho al sufragio. Perpetuaríamos un igno-mioso e irrazonable discrimen, inconcebible al amparo de una Constitución que se funda en la democracia.
A fin de cuentas, la renuncia del licenciado Mari Brás no interfiere con el derecho de la doctora Ramírez de Ferrer y de aquellos cientos de miles de ciudadanos puertorriqueños que legítimamente ostentan, mantienen, predican y desean conservar la ciudadanía norteamericana. Convertir dicha renuncia en óbice para negarle el derecho al voto, sí lo haría.
IX
No ignoramos que el Art. VI, Sec. 16 de nuestra Consti-tución, L.P.R.A., Tomo 1, ed. 1982, pág. 377, requiere a “[t]odos los funcionarios y empleados del Estado Libre Aso-ciado, sus agencias, instrumentalidades y subdivisiones políticas presta[r], antes de asumir las funciones de sus cargos, un juramento de fidelidad a la Constitución de los Estados Unidos de América y a la del Estado Libre Aso-ciado de Puerto Rico”. Según el Informe de la Asamblea *235Constituyente, “[e]sta sección es completamente clara. Si los ciudadanos de Puerto Rico tenemos una ciudadanía co-mún con los ciudadanos de Estados Unidos y el juramento a nuestra constitución y a nuestras leyes no ha de ser incompatible con el juramento a la Constitución de los Esta-dos Unidos, debe prestarse un juramento de fidelidad a am-bas constituciones”. (Enfasis suplido.) Diario de Sesiones, supra, págs. 2622-2623.
Ciertamente, el reclamo de elector de Mari Brás entra en conflicto con el ordenamiento e interés apremiante que representa el requisito electoral válido de la ciudadanía norteamericana. Al sopesar ese interés con los derechos fundamentales de Mari Brás como objetor de conciencia, el medio que utiliza el Gobierno para promoverlo es impermi-siblemente oneroso.
Admitidamente, “la falta de lealtad o el rechazo de leal-tad de una persona puede verse por algunos, como el cer-cenar el vínculo entre el ciudadano y la nación, confiriendo al Estado el derecho a desnacionalizarlo”. (Traducción nuestra.) T.A. Aleinikoff, Theories of Loss of Citizenship, 84 Mich. L. Rev. 1471, 1473 (1986). Como jueces, nuestro ju-ramento al asumir el cargo no nos resulta incompatible con reconocer, tutelar y reivindicar la conciencia política de Mari Brás mediante la aplicación de la doctrina de objetor de conciencia. La cuestión pone a prueba y mide nuestra sensibilidad judicial hacia sus derechos como persona na-cida y residente en Puerto Rico que promueve la indepen-dencia. (31)
Por los fundamentos expuestos, son constitucionales los requisitos para ser elector, de ser ciudadano de Estados Unidos de América y ciudadano de Puerto Rico, domici-*236liado en la isla, dispuestos en los Arts. 2.003 y 2.023 de la Ley Electoral de Puerto Rico, supra. Sin embargo, como toda revisión se da contra el dictamen, no sus fundamen-tos, concluimos que Mari Brás es un sincero objetor de con-ciencia y procede dispensársele del requisito de la ciudada-nía norteamericana para continuar ejerciendo el derecho al sufragio en lo que es, para su espíritu, su única patria: Puerto Rico.
— O —
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Hernández Denton.
La ciudadanía de Puerto Rico tiene una vitalidad pro-pia, independiente de la ciudadanía de Estados Unidos, y su fuente jurídica es la propia Constitución del Estado Li-bre Asociado de Puerto Rico. Esa ciudadanía es la expre-sión jurídica de la realidad sociológica de que los puertorri-queños compartimos una cultura distinta a la de los demás pueblos del mundo. Ella, además, formaliza un vínculo en-tre quienes nacimos aquí y la comunidad política que he-mos organizado. Por ello, una persona nacida y domiciliada en Puerto Rico que voluntariamente renuncie a la ciudada-nía de Estados Unidos continúa siendo ciudadano de Puerto Rico. En virtud del vínculo que esta condición jurí-dica genera con la comunidad política de Puerto Rico, los ciudadanos de Puerto Rico tienen derecho a votar en los procesos electorales del país.
Decidir lo contrario implicaría discriminar contra los puertorriqueños que, en el ejercicio de sus derechos consti-tucionales a la libertad de expresión y de conciencia, optan por rechazar cualquier vínculo jurídico con Estados Uni-dos, más no así con Puerto Rico y con la entidad política que constituimos en 1952, cuando aprobamos la Constitu-ción del Estado Libre Asociado de Puerto Rico. Por ende, estamos conformes con la opinión del Tribunal en que el *237Ledo. Juan Mari Brás, en virtud de haber nacido y estar domiciliado, en Puerto Rico, tiene derecho a votar en las elecciones en nuestro país y a que el voto emitido por él en las elecciones pasadas sea contado.
I
Este caso tiene su génesis cuando la Dra. Miriam Ramí-rez de Ferrer presenta ante la Junta de Inscripción Perma-nente del Precinto Núm. 38 de la Comisión Estatal de Elec-ciones una solicitud para eliminar de las listas electorales al Ledo. Juan Mari Brás por razón de no ser ciudadano de Estados Unidos. El licenciado Mari Brás había renunciado formalmente a la ciudadanía estadounidense el 11 de julio de 1994 al completar el trámite requerido para ello ante un funcionario consular en la Embajada de Estados Unidos en Venezuela.(1) Eventualmente, el Departamento de Estado le remitió un documento acreditativo de esa renuncia a su residencia en Mayagüez, Puerto Rico. Luego de ello, el li-cenciado Mari Brás ha continuado viviendo en su hogar en Puerto Rico sin ser increpado en modo alguno por el Servi-cio de Naturalización e Inmigración de Estados Unidos o alguna otra agencia del Gobierno federal de ese país o de Puerto Rico.
Luego de que el Precinto Núm. 38 y, eventualmente, la Comisión Estatal de Elecciones desestimaran la solicitud de recusación por alegada falta de jurisdicción, Ramírez de Ferrer acudió ante el Tribunal de Primera Instancia. Este, *238al concluir que era improcedente la desestimación del re-curso en virtud de que el licenciado Mari Brás se había sometido voluntariamente a la jurisdicción del foro admi-nistrativo, determinó que el licenciado Mari Brás tenía de-recho a votar en las elecciones generales que se celebrarían en Puerto Rico y en cualquier otro evento electoral por dos (2) razones. Primero, resolvió que al renunciar a la ciuda-danía estadounidense, el licenciado Mari Brás continuó siendo ciudadano de Puerto Rico. Y segundo, determinó que el requisito de ser ciudadano estadounidense conte-nido en el Art. 2.003 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3053, así como la disposición que permite la recusación de un elector por no poseer esa ciudadanía, Art. 2.023(a), 16 L.P.R.A. sec. 3073(a), son inconstitucionales, al amparo de la cláusula de la Constitución del Estado Libre Asociado que garantiza a las personas igual protección ante las leyes, Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1,(2) por atentar contra un derecho fundamental como lo es el derecho al sufragio.
Contra esta determinación la Comisión Estatal de Elec-ciones y la doctora Ramírez de Ferrer acudieron por sepa-rado ante el Tribunal de Circuito de Apelaciones, Circuito Regional I. Inmediatamente, presentaron una solicitud de certificación ante nos.
Aceptamos expedir. Al así hacerlo, y ante la proximidad de las Elecciones Generales de 5 de noviembre de 1996, ordenamos a la Comisión Estatal de Elecciones que permi-tiera votar al licenciado Mari Brás, sujeto a que su voto fuese recusado y sus papeletas de votación mantenidas en un sobre sellado y lacrado hasta tanto resolviéramos el recurso. Este, en síntesis, requiere que consideremos la constitucionalidad de los Arts. 2.003 y 2.023-A, de la Ley *239Electoral de Puerto Rico, supra, y si existe una ciudadanía puertorriqueña según lo resolvió el foro recurrido.
En esta tarea partimos de varias premisas funda-mentales. Primero, no está en controversia que el licen-ciado Mari Brás haya dejado de ser ciudadano de Estados Unidos. Ninguna de las partes ha cuestionado ese hecho. Además, existe un documento gubernamental expedido bajo el sello del Departamento de Estado federal que posee una presunción de validez que en la actualidad no ha sido rebatida. Segundo, la controversia exclusiva que tenemos ante este Tribunal es el efecto de la renuncia de la ciuda-danía de Estados Unidos, en cuanto a un acto de trascen-dencia interna. En este sentido, la resolución del caso re-quiere precisar el alcance de esa renuncia en cuanto a una actividad con efectos puramente nacionales. Y tercero, se impugna el derecho estatutario de Puerto Rico. El asunto ante nuestra consideración es si la determinación conte-nida en la Ley Electoral de Puerto Rico que exige la ciuda-danía de Estados Unidos para considerar a una persona como elector hábil es consecuente con nuestra Consti-tución.
Luego de evaluar los escritos de las partes, la extensa documentación que obra en los autos y las incidencias de la vista oral celebrada ante esta Curia, concluimos que el li-cenciado Mari Brás es un ciudadano de Puerto Rico y, como tal, tiene derecho a participar en los procesos electorales de Puerto Rico.
Antes de analizar las controversias planteadas ante nos, consideramos apropiado esbozar con brevedad los fun-damentos que llevaron al tribunal de instancia a resolver que los Arts. 2.003 y 2.023(a) de la Ley Electoral de Puerto Rico, supra, son inconstitucionales.
Ajuicio del foro de instancia, un análisis de la trayecto-*240ria constitucional de Puerto Rico revela que en nuestro país existe una ciudadanía de Puerto Rico con vitalidad independiente de la ciudadanía de Estados Unidos. Al res-pecto, estimó que el Art. 7 del Acta Foraker, 31 Stat. 79, Documentos Históricos, L.P.R.A., Tomo 1, y el Art. 10 del Código Político de Puerto Rico de 1902 (1 L.P.R.A. see. 7) son la fuente jurídica de esa ciudadanía de Puerto Rico, que ningún estatuto federal o de Puerto Rico vigente ha alterado. En vista de ello, en la medida en que la Ley Electoral de Puerto Rico establece como condición para ejercer el derecho al voto en Puerto Rico ser ciudadano de Estados Unidos, necesariamente excluye del ejercicio de ese dere-cho al grupo de personas constituidas por los ciudadanos de Puerto Rico que no son simultáneamente ciudadanos de Estados Unidos, como es la condición del licenciado Mari Brás.
El tribunal de instancia estimó que esta clasificación —ciudadanos de Puerto Rico que no son simultáneamente ciudadanos estadounidenses— es inherentemente sospe-chosa por incidir sobre un derecho fundamental como lo es el derecho al voto. Por tal razón, su validez a la luz de la disposición constitucional que impone al Estado la obliga-ción de dar a las personas igual protección ante las leyes, está sujeta a que resista un escrutinio de análisis estricto.
Como se sabe, según tal escrutinio de análisis, la clasi-ficación impugnada se presume inconstitucional y sólo será validada si la parte que postula su validez constitucional demuestra que existe un interés gubernamental apre-miante que es adelantado por la clasificación y que no hay medio menos oneroso para adelantarlo. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Luego de hacer este análisis, el foro de instancia estimó que el Es-tado no probó la existencia de un interés apremiante. Con-cluyó que la exclusión del proceso eleccionario de aquellos que no son ciudadanos de Estados Unidos, aunque sí de Puerto Rico, no contribuye a evitar fraudes electorales ni a *241proteger el esquema electoral de Puerto Rico. En vista de ello, estimó que era forzoso concluir que la referida clasifi-cación era inconstitucional y, por lo tanto, que los Arts. 2.003 y 2.023(a) de la Ley Electoral de Puerto Rico, supra, en tanto en cuanto se amparan en esa clasificación, tam-bién eran inconstitucionales. Véase R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. 1, págs. 74-77.
Como puede apreciarse, la consideración de este recurso plantea como controversia de umbral si existe una ciuda-danía de Puerto Rico con vitalidad independiente de la ciu-dadanía de Estados Unidos. Luego de ello, es preciso eva-luar las disposiciones estatutarias impugnadas para determinar si de ellas surge el vicio constitucional seña-lado por el foro de instancia. Sin embargo, antes de abor-dar esta tarea debemos aclarar un aspecto.
Somos plenamente conscientes de que, aunque nos en-contramos ante una controversia estricta de derecho, su resolución se enmarca en el fragor de la contienda ideoló-gica que ha matizado la historia contemporánea de Puerto Rico. Véase J. Trías Monge, Puerto Rico: The Trials of the Oldest Colony in the World, New Haven, Yale U. Press, 1997. Esto, no obstante, no es justificación para eludir la obligación que hoy se cierne sobre este Tribunal. Estamos ante un caso enteramente justiciable en el que no concu-rren los criterios jurisprudenciales que hemos adoptado para abstenernos de considerar una controversia sometida ante nos, ya sea por encontrarnos, ante una cuestión polí-tica o ante alguna de las otras circunstancias que pruden-cialmente aconsejarían nuestra abstención. Véanse: Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Silva v. Hernández Agosto, 118 D.P.R. 45, 54 (1986).
La resolución del caso de autos no requiere que entre-mos a considerar un asunto que ha sido dejado a la exclu-siva competencia de otras ramas del Gobierno. Tampoco requiere emitir un juicio sobre política pública. Aunque la *242determinación de quién puede ser considerado como elector es un asunto que le compete establecer a la Asamblea Le-gislativa, lo cierto es que el ejercicio de esa facultad está circunscrito a lo preceptuado por la Constitución del Es-tado Libre Asociado de Puerto Rico. El mero hecho de que la Asamblea Legislativa haya legislado sobre un aspecto no convierte una impugnación del juicio emitido por ese cuerpo en una cuestión política que amerite abstenernos de ejercer nuestra función constitucional.
Asimismo, el hecho de que un caso tenga tangencia con el debate político no impide de por sí la intervención judicial. Ante una alegación de inconstitucionalidad de una ley o de un acto gubernamental, compete a los tribunales determinar la validez de tal reclamo.
En el caso de autos no nos corresponde expresarnos so-bre la naturaleza de la relación política entre Puerto Rico y Estados Unidos, ni sobre la conveniencia o sabiduría de la fórmula del Estado Libre Asociado. No obstante, en es-tricta juridicidad, la capacidad jurídica del Estado Libre Asociado para establecer quiénes son sus electores capaci-tados es una controversia justiciable. De hecho, no es una controversia extraña a este Foro. También es una contro-versia justiciable la capacidad del Estado Libre Asociado para establecer quiénes son sus ciudadanos y el carácter de esa ciudadanía.
En el caso de autos es pertinente y justiciable delimitar el ámbito de autonomía que le es privativa al Estado Libre Asociado, ya que la existencia de una ciudadanía puerto-rriqueña con vitalidad independiente a la ciudadanía esta-dounidense, según postula el licenciado Mari Brás, sólo puede darse en función de ese ámbito de poder que es pri-vativo de los puertorriqueños, independientemente del ca-rácter de la relación política del Estado Libre Asociado con Estados Unidos.
*243A la luz de lo anterior, estimamos que en el caso de autos no concurren las circunstancias que permitirían in-vocar con éxito la doctrina de la cuestión political(3)
Asimismo, tampoco estamos ante un caso académico. Aunque las elecciones de 5 de noviembre de 1996 fueron celebradas y los candidatos electos ya han tomado posesión de sus cargos, el voto del licenciado Mari Brás aún está en espera del resultado de este caso. En virtud de lo anterior, estamos compelidos a examinar los méritos del recurso de autos.
Aclarado lo anterior, evaluemos la controversia de um-bral que tenemos ante nos: ¿existe una ciudadanía de Puerto Rico con vitalidad independiente de la ciudadanía de Estados Unidos?
III
La resolución de esta primera interrogante requiere abordar con brevedad el desarrollo constitucional de Puerto Rico durante este siglo.
A. Como se sabe, el Tratado de París de 10 de diciem-bre de 1898 puso fin a la Guerra Hispanoamericana que a finales del siglo XIX libraron Estados Unidos y España. En dicho documento, Puerto Rico y otras posesiones coloniales españolas fueron cedidas a Estados Unidos y se dispuso expresamente que el Congreso de Estados Unidos determi-naría “[l]os derechos civiles y la condición política de los habitantes naturales de los territorios ... cedidos”. Art. IX del Tratado de París de 10 de diciembre de 1898, L.P.R.A., Tomo 1, ed. 1982, pág. 22.
En 1900 el Congreso de Estados Unidos ejerció esa pre-rrogativa y aprobó el Acta Foraker para, entre otras cosas, *244crear un gobierno civil provisional en la isla. Ley de 12 de abril de 1900, 31 Stat. 77, Documentos Históricos, L.P.R.A., Tomo 1. Véanse: Trías Monge, Puerto Rico: The Trials of the Oldest Colony in the World, op. cit., págs. 36-51; J. Trias Monge, Historia constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1980; C.I. Raffucci de García, El gobierno civil y la Ley Foraker, Río Piedras, Ed. U.P.R., 1981; L.J. Gould, La Ley Foraker: raíces de la polí-tica colonial de los Estados Unidos, Río Piedras, Ed. U.P.R., 1969.
El Art. 7 del Acta Foraker, supra, reconoció a Puerto Rico como una comunidad política distinta a la de Estados Unidos, a la cual llamó El Pueblo de Puerto Rico. Dispuso, además, que esta comunidad política quedaba constituida por dos (2) categorías de personas: (1) por una categoría jurídica a la que llamó ciudadanos de Puerto Rico, la que, a su vez, quedaba constituida por “los habitantes que contin[uaron] residiendo [en Puerto Rico], los cuales eran súbditos españoles al día once de abril de mil ochocientos noventa y nueve, y ... resid[ían] en Puerto Rico, y sus hijos con posterioridad nacidos allí”, y (2) por “los ciudadanos de Estados Unidos que resid[ían] en Puerto Rico”.(4) Const. E.L.A., supra, ed. 1982, págs. 31-32. De esa forma fue que Estados Unidos definió la situación jurídica de Puerto Rico y los puertorriqueños en la primera ley orgánica que aprobó para el país.
*245Se ha señalado que el trato dado a Puerto Rico, tanto en el Tratado de París como en el Acta Foraker, contrastó con el dado a otras posesiones de Estados Unidos que eventual-mente fueron admitidas como estados federados de Esta-dos Unidos. Véase Trías Monge, Historia constitucional de Puerto Rico, op. cit., págs. 153-154 y 229 et seq. Las razo-nes que motivaron ese proceder han sido objeto de debate.(5) Sin embargo, el análisis del debate legislativo que precedió a la aprobáción del Acta Foraker y de la ju-risprudencia federal que se originó en ese período revela que, además de consideraciones constitucionales y políti-cas, la decisión del Congreso de Estados Unidos de recono-cer a los puertorriqueños como detentadores de una ciuda-danía distinta a la estadounidense estuvo claramente matizada por consideraciones raciales y culturales, ya que ese país reconoció a Puerto Rico como un pueblo de hábitos, tradiciones y modos de vida extraños a los estadouniden-ses, que justificaban no otorgarles la ciudadanía de ese país. Véanse: J.A. Cabranes, Citizenship and the American Empire: Notes on the Legislative History of the United States Citizenship of Puerto Ricans, 127 U. Pa. L. Rev. 391, 430 (1978); E. Rivera Ramos, The Legal Construction of American Colonialism: The Insular Cases (1901-1922), 65 Rev. Jur. U.P.R. 225 (1996).
En virtud de lo anterior, se ha afirmado que el recono-cimiento de la ciudadanía puertorriqueña por Estados Uni-dos fue producto natural de “la vigencia de la nacionalidad puertorriqueña, aunque estuviera sujeta al dominio imperial de los Estados Unidos”. A. Fernós Isern, Estado Libre Asociado de Puerto Rico: antecedentes, creación y desarro-llo hasta la época presente, 2da ed., Río Piedras, Ed. U.P.R., *2461988, pág. 13.(6) Independientemente de las razones que llevaron a Estados Unidos a reconocer a Puerto Rico como un pueblo diferenciado y, como derivado de ello, a confe-rirle a los puertorriqueños una ciudadanía distinta a la estadounidense, el Acta Foraker no definió ni delimitó los contornos prácticos de la recién reconocida ciudadanía puertorriqueña.
En 1902, la Asamblea Legislativa de Puerto Rico, creada en virtud de la propia Acta Foraker, aprobó el Có-digo Político. Éste recogió en su Art. 10, supra, las catego-rías de individuos que el Acta Foraker había reconocido como “ciudadanos de Puerto Rico” y los incluyó en la defi-nición que adoptó de ese concepto. Al respecto, dispuso:
Son ciudadanos de Puerto Rico:
1. Toda persona nacida en Puerto Rico y sujeta a su jurisdicción.
2. Toda persona nacida fuera de Puerto Rico que sea ciuda-dano de los Estados Unidos y resida dentro del territorio.
3. Toda persona que haya sido súbdito español y, residiendo en Puerto Rico el día once de abril de 1899, no hubiese optado por conservar su fidelidad a la Corona de España .... 1 L.P.R.A. see. 7.
Con esa actuación de la Asamblea Legislativa de Puerto Rico, “la ciudadanía de Puerto Rico fue extendida a perso-nas que técnicamente no fueron incluidas en los paráme-tros establecidos por el Acta Foraker; pero, permanecían *247bajo la responsabilidad de Estados Unidos de conformidad con el Tratado de París”. (Traducción nuestra.) J.L.A. De Passalacqua, Voluntary Renunciation of the United States Citizenship by Puerto Rican Nationals, 66 Rev. Jur. U.P.R. 269, 283 (1997). De igual forma, tanto el Acta Foraker como el Código Político tuvieron el efecto de que “los puer-torriqueños que al momento de la cesión eran ciudadanos españoles perdieron su ciudadanía sin adquirir otra ciuda-danía de un Estado Miembro de la Comunidad Internacional”. Id. De este modo, mientras el vínculo in-terno con la comunidad política reconocida por Estados Unidos en el Acta Foraker lo establecía la ciudadanía de Puerto Rico, frente a la comunidad internacional los ciuda-danos de Puerto Rico sólo tenían “derecho a la protección de los Estados Unidos”, según el texto del Art. 7 del Acta Foraker, supra.
La situación jurídica originada por el Acta Foraker fue definida por el propio Tribunal Supremo de Estados Uni-dos en los términos siguientes:
By section 7 the inhabitants of Porto Rico, who were Spanish subjects on the day the treaty was proclaimed, including Spaniards of the Peninsula who had not elected to preserve their allegiance to the Spanish Crown, were to be deemed citizens of Porto Rico, and they and citizens of the United States residing in Porto Rico were constituted a body politic under the name of The People of Porto Rico. (Escolio omitido.) Gonzalez v. Williams, 192 U.S. 1, 11 (1904).
La situación en torno a la ciudadanía de Puerto Rico y la ciudadanía de Estados Unidos, a principios de este siglo, estaba clara. Ambas ciudadanías eran independientes, aunque de diversas dimensiones en el ámbito inter-nacional.
B. En 1917 el Congreso de Estados Unidos legisló de nuevo para Puerto Rico y aprobó la Ley Orgánica de 2 de marzo de 1917 (Acta Jones), 39 Stat. 951 et seq., Documen-tos Históricos, L.P.R.A., Tomo 1. En esa ocasión, extendió *248de forma expresa la ciudadanía estadounidense a los puertorriqueños. En lo pertinente, dispuso en su artículo 5:
Todos los ciudadanos de Puerto Rico, según se definen en la see. 7 de la Ley de 12 de abril de 1900 “Para proveer, temporal-mente, de rentas y un gobierno civil a Puerto Rico, y para otros fines” y todos los nativos de Puerto Rico que estaban temporal-mente ausentes de la Isla el 11 de abril de 1899, y hayan regre-sado después y estén residiendo permanentemente en dicha isla, y no sean ciudadanos de ningún país extranjero, se decla-ran por la presente ciudadanos de los Estados Unidos, y serán considerados y tenidos como tales .... Art. 5 del Acta Jones, 39 Stat. 953, supra, pág. 80.
El Acta Jones tuvo el efecto de extender colectivamente la ciudadanía estadounidense a aquellos que según el Acta Foraker eran reconocidos como ciudadanos de Puerto Rico. Lo significativo de la nueva legislación fue que ella "adoptó el concepto de ciudadanía de Puerto Rico como base para la ciudadanía de Estados Unidos que confería”. (Traducción nuestra.) De Passalacqua, supra, pág. 285. Es decir, el Acta Jones otorgó la ciudadanía de Estados Unidos al grupo de personas que mediante el Acta Foraker eran ciudadanos de Puerto Rico. La interrogante que suscitó la nueva legisla-ción fue, y sigue siendo, si la extensión de la ciudadanía estadounidense a los puertorriqueños tuvo el efecto de su-primir la existencia de la ciudadanía de Puerto Rico reco-nocida en el Acta Foraker.
El Acta Jones no derogó expresamente la totalidad del Acta Foraker. La cláusula derogatoria que contenía tan sólo derogó toda aquella legislación o disposiciones de ley que fueran incompatibles con la nueva ley. Art. 58 del Acta Jones, 39 Stat. 968, supra, pág. 142. Por lo tanto, la pre-gunta obligada en el caso de autos lo es si la extensión de la ciudadanía de Estados Unidos a los puertorriqueños es incompatible con el Art. 7 del Acta Foraker, supra, y el Art. 10 del Código Político, supra, de forma tal que en 1917 estas disposiciones quedaron implícitamente derogadas.
Aunque el Acta Jones nada expresó sobre la vigencia o *249derogación de la ciudadanía de Puerto Rico, resulta signi-ficativa la disposición contenida en su Art. 5, supra, en términos de que “cualquier persona de las descritas ante-riormente podrá conservar su presente “status” político, ha-ciendo una declaración, bajo juramento, de su resolución a ese efecto”. (Enfasis suplido.) Así, el Acta Jones estableció claramente un esquema mediante el cual los ciudadanos de Puerto Rico que no desearan poseer la ciudadanía de Esta-dos Unidos preservaran su condición jurídica previa. ¿Cuál era esa condición? La respuesta es sencilla: aquellos que siendo ciudadanos de Puerto Rico según el Acta Foraker optaron por no adquirir la ciudadanía de Estados Unidos, continuaron siendo ciudadanos de Puerto Rico con derecho a la protección de Estados Unidos en el ámbito internacional. De esta manera, la misma disposición que concedió la ciudadanía estadounidense en 1917 permitió que las personas conservaran únicamente la ciudadanía de Puerto Rico.
Podría argumentarse que, según este esquema, quienes no ejercieron la opción de rechazar la ciudadanía de Esta-dos Unidos, al convertirse en tales, perdían automática-mente la ciudadanía de Puerto Rico. Sin embargo, este análisis pierde de perspectiva que según el ordenamiento jurídico de Estados Unidos una persona puede poseer doble ciudadanía, no sólo en términos del sistema federativo de gobierno —en el cual una persona posee la ciudadanía es-tatal o provincial y la ciudadanía propia de Estados Uni-dos, única entidad soberana con personalidad jurídica en el ámbito internacional, véase United States v. Cruikshank et al., 92 U.S. 542 (1875)— (7) sino en el sentido propio del *250Derecho Internacional Público, a la luz del cual una persona puede ser ciudadano de Estados Unidos y, a su vez, ser ciudadano de otro Estado miembro de la comunidad internacional. Perkins v. Elg, 307 U.S. 325 (1939); Jalbuena v. Dulles, 254 F.2d 379 (3er Cir. 1958). Véase, además, J.L. Cable, Decisive Decisions of United States Citizenship, Charlottesville, The Michie Co., 1967, pág. 51 et seq.
Las enmiendas posteriores efectuadas al Acta Jones no parecen haber alterado la situación jurídica de la ciudada-nía de Puerto Rico. Dichas enmiendas tan sólo sirvieron para corregir algunas deficiencias de su Art. 5, supra, “que causaban la exclusión de diversos grupos del ámbito de la ciudadanía o diferenciaban indebidamente entre ciudada-nos americanos por naturalización y ciudadanos por nacimiento”.(8) Trías Monge, Historia Constitucional de Puerto Rico, op. cit., Vol. II, pág. 90. Sin embargo, al per-seguir ese objetivo, el propio Congreso de Estados Unidos volvió a referirse a la ciudadanía de Puerto Rico.
Por ejemplo, en 1927 Jones fue enmendada con el pro-pósito de que los ciudadanos de Estados Unidos que resi-dieran en Puerto Rico por un (1) año, con posterioridad al 4 de marzo de 1927, serían ciudadanos de Puerto Rico. Ex-presamente dispuso que: “Todos los ciudadanos de los Es-tados Unidos que han residido, o que en lo sucesivo resi-dieren, en la isla por un año, serán ciudadanos de Puerto Rico.” Art. 5a del Acta Jones, 44 Stat. 1418, supra, pág. 81. Nótese la clara referencia a la ciudadanía de Puerto Rico, que ya los puertorriqueños poseían al nacer. Con la nueva actuación congresional, los extranjeros ciudadanos estado-unidenses adquirirían mediante la permanencia en Puerto Rico por el término de un (1) año la condición de ciudada-nos de Puerto Rico.(9) Más aún, en el mismo artículo aña-*251dido en 1927, el Congreso de Estados Unidos dispuso que “las personas que [en 1917] eligieron retener el status po-lítico de ciudadanos de Puerto Rico” podrían hacerse ciu-dadanos de Estados Unidos dentro del término de un (1) año. íd.
Si alguna duda quedaba sobre la existencia de la ciuda-danía de Puerto Rico luego de 1917, ésta quedó disipada por el propio Congreso de Estados Unidos. Ninguna de las enmiendas posteriores al Acta Jones derogó expresa o im-plícitamente el Acta Foraker en aquella parte que recono-cía la ciudadanía de Puerto Rico. Tampoco hizo incompatible la coexistencia de ambas ciudadanías.
Fue en ese contexto que el Tribunal Supremo de Esta-dos Unidos expresó que la condición jurídica impuesta co-lectivamente a los puertorriqueños mediante el Acta Jones les permitió “mudarse a Estados Unidos y, al establecer su domicilio allí, incorporarse a ese cuerpo político para dis-frutar así de todo derecho civil, social y político que disfru-tan los ciudadanos estadounidenses”. (Traducción nuestra.) Balzac v. Porto Rico, 258 U.S. 298, 308 (1922). Es decir, los puertorriqueños, en tanto en cuanto eran ciuda-danos estadounidenses, podían entrar libremente a Esta-dos Unidos y, mientras permanecieran allí, podían disfru-tar de todos los derechos y privilegios que disfrutaban los ciudadanos estadounidenses en suelo continental. Sin embargo, en Puerto Rico la situación era la misma desde la aprobación del Acta Foraker. En otras palabras, “el puer-torriqueño natural de la [I]sla era ciudadano de Puerto Rico en Puerto Rico, pero no tenía que naturalizarse para incorporarse a cualquier estado de la Unión”. A. Fernós, La ciudadanía puertorriqueña; y otras controversias del lla-mado caso del Lie. Juan Mari Brás, 30 Rev. Jur. U.I.P.R. 341, 349 (1996). Véase, además, A. Fernós, La ciudadanía nacional de los puertorriqueños, Santurce, Ed. Situm, 1996.
C. Los posteriores esfuerzos de conferirle a Puerto Rico un mayor poder autonómico tampoco afectaron la *252existencia de la ciudadanía de Puerto Rico, según fue reco-nocida en el Acta Foraker. Un análisis del proceso que cul-minó en la ratificación de la Constitución del Estado Libre Asociado a principios de la década de 1950 revela que los constituyentes estaban plenamente conscientes de la exis-tencia de la ciudadanía de Puerto Rico, según codificada en el Acta Foraker y en el Art. 10 del Código Político de Puerto Rico, supra. Aunque este tema fue objeto de poca discusión, las instancias específicas en que fue tratado no deja lugar a dudas al respecto.(10) De hecho, los constituyentes decidie-ron hacer una alusión expresa al concepto “ciudadanía de Puerto Rico” en la propia Constitución, al sustituir la ex-presión “ciudadano de Puerto Rico” por “ciudadano del Es-tado Libre Asociado”.(11) Aunque la frase con la que se de-signa a la ciudadanía puertorriqueña es distinta antes y después de 1952, el contenido jurídico de ambas es el mismo. Passalacqua, supra, pág. 291.
En este contexto, una de las figuras protagónicas del nuevo ordenamiento entre Puerto Rico y Estados Unidos y miembro destacado de la Convención Constituyente de la Constitución del Estado Libre Asociado de Puerto Rico, Dr. Antonio Fernós Isern, escribió lo siguiente sobre el tema que nos ocupa:
Creer que la ciudadanía de Estados Unidos suplantó, en 1917, la ciudadanía de Puerto Rico es error, por cierto muy difundido. La ciudadanía de Puerto Rico subsistió en 1917. Co-existe hoy en nosotros con la ciudadanía de Estados Unidos. No existe estado republicano sin ciudadanía. A. Fernós Isern, “La ciudadanía dual, 7 de septiembre de 1954”, en Filosofía y doctrina del estadolibrismo puertorriqueño, 12 Homines 93 (1996).
*253Más adelante explica la situación jurídica de Puerto Rico de la forma siguiente:
Los ciudadanos de Puerto Rico, hasta 1952, formábamos un cuerpo político creado por [el] Congreso, un estado con atribu-tos sólo de cuasi soberanía, llamado “El Pueblo de Puerto Rico”. Se regía este cuerpo político por una ley Orgánica otorgada por el Congreso de Estados Unidos. En 1950 se convino por los ciudadanos de Puerto Rico con el gobierno de Estados Unidos que, dentro de ciertas condiciones, la Ley Orgánica del Go-bierno de Puerto Rico fuera sustituida por una constitución adoptada por los ciudadanos de Puerto Rico para crear ellos mismos su propio gobierno. Los ciudadanos de Puerto Rico crearon, al adoptar su Constitución, un estado con soberanía propia. El Congreso ratificó la creación del Estado. Así nació el Estado Libre Asociado que sustituyó al “Pueblo de Puerto Rico”. Así los ciudadanos de Puerto Rico nos convertimos en ciudada-nos del Estado Libre Asociado, asociados a Estados Unidos por la común ciudadanía de Estados Unidos y por un convenio que regula las relaciones de ambos gobiernos y establece y delimita sus respectivas esferas de autoridad. (Citas omitidas.) Fernós Isern, “La ciudadanía dual, 7 de septiembre de 1954”, supra, pág. 93.
El desarrollo constitucional de Puerto Rico al amparo de la soberanía del Congreso de Estados Unidos conduce a la conclusión de que en Puerto Rico existe una ciudadanía de Puerto Rico con vitalidad independiente de la ciudadanía estadounidense. Esa ciudadanía de Puerto Rico fue confe-rida en sus orígenes por el Congreso federal como res-puesta al hecho evidente de que el pueblo puertorriqueño era un pueblo de costumbres, hábitos y tradiciones extra-ñas a las del pueblo estadounidense. Esto es, la ciudadanía de Puerto Rico es la expresión jurídica de un hecho socio-lógico: Puerto Rico es a los ojos del mundo una nación.
Eventualmente, en 1952 esa expresión sociológica, reco-nocida jurídicamente por el Congreso de Estados Unidos, adquirió una dimensión constitucional al ser objeto de debate en la Asamblea Constituyente y al incorporarse una referencia al respecto en la Constitución del Estado Libre Asociado. Lo que antes era una expresión jurídica del Con-greso de Estados Unidos y de la Legislatura de Puerto Rico *254se convirtió en una expresión jurídica de dimensiones constitucionales.
Al respecto, coincidimos con la opinión del Tribunal cuando expresa que
... la ciudadanía de Puerto Rico surge jurídicamente de la Cons-titución del E.L.A. y tiene efectos en relación con la autoridad pública que le es privativa al E.L.A.Es decir, la ciudadanía de Puerto Rico existe como parte del ámbito de autoridad que le corresponde al E.L.A. y es consustancial con los poderes públi-cos que le son privativos al actual régimen político de Puerto Rico. Opinión mayoritaria, pág. 201.
También coincidimos cuando, más adelante, señala:
Aunque [la ciudadanía de Puerto Rico] fue establecida inicial-mente por ley federal, su existencia jurídica no descansa ya en tal ley federal. El fundamento jurídico actual de la ciudadanía puertorriqueña es la propia Constitución del E.L.A. Nuestra Constitución expresamente la reconoce, y dicha ciudadanía constituye un elemento indispensable del régimen autonómico que se estableció en el país en 1952 por la voluntad del propio pueblo puertorriqueño. Su origen más fundamental, claro está, radica en el hecho incontestable de que Puerto Rico es un pueblo, un país formalmente organizado en una colectividad polí-tica, por lo que las personas que lo forman son ciudadanos suyos. (Énfasis suplido.) Opinión mayoritaria, pág. 202.
No hemos hallado ninguna disposición de ley que su-giera que para poseer la ciudadanía de Puerto Rico nece-sariamente se tenga que ser ciudadano de Estados Unidos o que ésta sea necesaria para poseer la ciudadanía de un estado de Estados Unidos. De hecho, al menos un Tribunal Supremo estatal de Estados Unidos ha resuelto que no es necesario que un individuo sea ciudadano estadounidense para ser ciudadano de un estado y así poder participar en los asuntos internos de ese estado. Crosse v. Board of Supervisors of Elections, 221 A.2d 431, 433 (1966).
Por otro lado, aunque la fuente jurídica de la ciudadanía de Puerto Rico es la Constitución del Estado Libre Aso-ciado, tampoco hemos encontrado alguna disposición de ley que haya derogado el Art. 7 del Acta Foraker, supra. Por el contrario, la colección oficial de leyes del Congreso Federal *255de Estados Unidos, el United States Code (U.S.C.), en la actualidad publica como un estatuto vigente el Art. 7 del Acta Foraker, supra. 48 U.S.C. see. 731.
Los peticionarios, sin embargo, nos señalan que con la concesión de la ciudadanía de Estados Unidos a los puer-torriqueños, la ciudadanía de Puerto Rico adquirió otro ca-rácter y pasó a ser meramente un sinónimo de residencia. Como derivado de ello, plantean que la ciudadanía puerto-rriqueña es tan variable como la residencia de quien la ostenta. Arguyen, además, que esa fue precisamente la de-terminación de este Foro en Lokpez v. Fernández, 61 D.P.R. 522 (1943), en donde, sin el análisis del historial legislativo que hoy hemos efectuado, expresamos que la aprobación del Acta Jones tuvo el efecto de alterar el alcance del con-cepto “ciudadanos de Puerto Rico” “de un status político general [a] meramente el de un status político restringido al de la residencia en Puerto Rico”. (Enfasis en el original.) íd., pág. 533.
Este planteamiento, sin embargo, soslaya el hecho de que las expresiones hechas en dicho caso no giraban en torno a la controversia específica de si existía una ciudada-nía puertorriqueña de la cual se derivan derechos políticos. Además, pasa por alto el desarrollo constitucional ocurrido en Puerto Rico en la década de 1950 cuando se aprueba la Constitución del Estado Libre Asociado y la jurisprudencia posterior de esta Curia que ha reconocido que la ciudada-nía de Puerto Rico posee un alcance jurídico mayor que el que contiene el concepto “residencia”. Véanse: Maristany v. Srio. de Hacienda, 94 D.P.R. 291 (1967); Martínez v. Vda. de Martínez, 88 D.P.R. 443 (1963); Fiddler v. Srio. de Hacienda, 85 D.P.R. 316 (1962). De este modo, nuestras pos-teriores expresiones rectificaron implícitamente a Lokpez v. Fernández, supra, en cuanto al alcance de la ciudadanía de Puerto Rico y, a la luz del análisis que hoy realizamos, nos lleva a concluir que lo expresado en Lokpez al respecto ha perdido cualquier vigencia jurídica.
Ahora bien, ¿qué significa decir que existe una ciudada-nía de Puerto Rico y qué implicaciones tiene ello para el *256ejercicio del derecho al voto? Para responder lo anterior, debemos aclarar varios conceptos.
IV
La ciudadanía es. el vínculo jurídico-político que existe entre un individuo y una comunidad política organizada. Es ciudadano aquella "[p]ersona a quien la legislación de un Estado reconoce que posee las condiciones necesarias para gozar del derecho de su ciudadanía”. R. Garzaro, Dic-cionario de política, 2da ed. rev., Salamanca, Librería Cervantes, 1987, pág. 58. De ese vínculo se derivan responsa-bilidades, deberes y derechos que reconoce la comunidad política a la cual se pertenece. Por ello, de ordinario, los derechos políticos les son reconocidos en una comunidad política a aquellos que son sus ciudadanos.
Decir que existe una ciudadanía de Puerto Rico es decir que existe un vínculo entre unos individuos nacidos aquí y una comunidad política organizada llamada Puerto Rico. De Passalacqua, supra, pág. 285. Ya en el pasado hemos advertido la importancia de este vínculo al afirmar que “[l]a ciudadanía condiciona y define importantes derechos y obligaciones en nuestra sociedad. Basta decir que sirve de fundamento al ejercicio de los derechos políticos”. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 487 (1989).
Asimismo, en Maristany v. Srio. de Hacienda, supra, pág. 302, reconocimos que la ciudadanía de Puerto Rico era el vínculo que legitimaba el ejercicio de tributación del Es-tado sobre un individuo. Sobre este extremo expresamos:
... Es incuestionable también que en el ejercicio de ese poder [de tributación] debe existir desde el punto de vista de las limi-taciones constitucionales aplicables, algún vínculo racional en-tre el Estado que tributa y el sujeto u objeto del tributo.
En el caso ante nos, ese vínculo existe. Es la ciudadanía de Puerto Rico del contribuyente Dr. Maristany y su domicilio y residencia permanentes en Puerto Rico .... Esta ciudadanía y domicilio en el orden político es el vínculo por excelencia ... que ata jurídicamente al Estado Libre Asociado con el demandante en el ejercicio de todos sus poderes soberanos, entre ellos el *257fundamental de imponer tributo, y sujeta al demandante a dichos poderes de soberanía. (Escolio omitido.) Maristany v. Srio. de Hacienda, supra, pág. 302.
El Tribunal Supremo federal también se ha expresado sobre la trascendencia de la investidura de una persona con la condición jurídica de ciudadano al afirmar que:
El acto de convertirse en ciudadano es algo más que un ritual sin contenido, más allá que el ceremonial. Un nuevo ciudadano se convierte en un miembro de la Nación, es parte de un pueblo diferente a otros .... El individuo, en ese momento, pertenece a la comunidad política y está facultado para participar en el proceso democrático deliberativo. (Traducción nuestra.) Foley v. Connelie, 435 U.S. 291, 296 (1978).
La nacionalidad es un' concepto distinto. Existe con-senso en la literatura especializada en cuanto a que la na-cionalidad es una categoría sico-sociológica que se refiere al vínculo de un individuo con una nación. Ha sido definida como:
[el sjentimiento común a un grupo de personas que surge en virtud de estar todas en contacto con unos elementos tales como idioma, territorio, creencias, tradiciones, costumbres, pasado histórico, etc. que hace que se sientan vinculadas entre sí y a la vez diferentes a otros grupos. La nacionalidad es categoría sico-sociológica. Garzaro, op. cit, pág. 264
Es “un nacional” aquél que pertenece a determinada na-ción, la cual de ordinario se conforma a la luz de la exis-tencia de una misma lengua, costumbres, tradiciones, his-toria y aspiraciones comunes, entre otros factores. Véanse: C. Rousseau, Droit International Public, Paris, Ed. Sirey, 1974, T. 2, pág. 19 et seq.; A. Ulloa, Derecho Internacional Público, 4ta ed., Madrid, Ed. Iberoamericana, 1957, Vol. 1, pág. 130 et seq.\ J. Diena, Derecho Internacional Público, Barcelona, Ed. Bosch, 1948, págs. 60-61.
La literatura erudita reconoce que, en su dimensión si-co-sociológica, Puerto Rico es una nación. Al respecto, se ha expresado que
...el concepto nación ... incorpora elementos antropológicos, sociales, económicos, políticos, históricos, geográficos, cultura-*258les y psicológicos fundamentales, que distinguen a los puerto-rriqueños de cualquier otro pueblo; además, de la conciencia de su propia identidad que los definen como un pueblo diferen-ciado y como una nación. (Traducción nuestra.) De Passalac-qua, supra, pág. 300.
En este contexto, la Comisión de Derechos Humanos y Constitucionales del Colegio de Abogados de Puerto Rico expresó recientemente que “existe ... consenso en la comu-nidad jurídica puertorriqueña de que Puerto Rico, en su sentido cultural, es una nación aunque subsista la polé-mica de si es un Estado, en sentido político, por carecer de soberanía”. Informe de la Comisión de Derechos Humanos y Constitucionales sobre las Implicaciones Jurídicas, His-tóricas y Sociológicas de la Ciudadanía Puertorriqueña, San Juan, Puerto Rico, 4 de junio de 1997.
Por otro lado, como fenómeno jurídico, Puerto Rico es una comunidad política con atributos de soberanía de tras-cendencia interna e internacional en aquellas áreas en que ha sido reconocida por las entidades correspondientes. Véase L. Oppenheim, Tratado de Derecho Internacional Público, Barcelona, Ed. Bosch, 1961, Vol. 1, pág. 127. En virtud de esta situación política y jurídica es que los puer-torriqueños aprobamos una Constitución a la luz de la cual nos gobernamos y establecemos nuestras propias leyes.(12)
El Estado Libre Asociado es una entidad jurídico-polí-tica que ostenta autonomía plena en diversos ámbitos de *259nuestra vida como pueblo y con suficientes atributos de soberanía, aunque no en su acepción clásica. Pueblo v. Castro García, 120 D.P.R. 740, 765-766 (1988). Véase Oppen-heim, op. cit., pág. 127 et seq., en el que se discute la natu-raleza jurídica de los Estados no plenamente soberanos. Véase, además, U.S. v. Vega Figueroa, 984 F. Supp. 71 (D. P.R. 1997). Por ello, estamos conformes con la opinión del Tribunal cuando expresa que:
... con arreglo a las más calificadas fuentes jurídicas, como cuestión de derecho, el Estado Libre Asociado de Puerto Rico es una entidad política con rasgos autonómicos que posee un ám-bito de gobierno propio, una esfera de poderes gubernamenta-les y de autoridad pública que le es privativa. (Enfasis suprimido.) Opinión mayoritaria, pág. 168.
En específico, el Estado Libre Asociado tiene autonomía plena para regular los aspectos concernientes al proceso de elección de funcionarios a puestos electivos. El propio Tribunal Supremo de Estados Unidos ha reconocido este he-cho al afirmar que aunque Puerto Rico no es uno de los estados de Estados Unidos de América, goza de similar in-dependencia que éstos en cuanto a la capacidad de regular los aspectos concernientes al derecho al voto. Rodríguez v. Popular Democratic Party, 457 U.S. 1, 8 (1982).(13)
En este contexto, nuestra Constitución dedica al menos dos (2) de sus disposiciones a aspectos relacionados con el derecho al voto de las personas. Una de ellas es la See. 4 del Art. VI, L.P.R.A., Tomo 1, ed. 1982, pág. 367, precep-tiva, en parte, de que:
Será elector toda persona que haya cumplido dieciocho años de edad, y reúna los demás requisitos que se determine por ley. Nadie será privado del derecho al voto por no saber leer o es-cribir o por no poseer propiedad.
*260■ Se dispondrá por ley todo lo concerniente al proceso electoral y de inscripción de electores, así como lo relativo a los partidos políticos y candidaturas.
El texto constitucional antes transcrito establece, en primer lugar, un requisito para ser elector —poseer una edad mínima de dieciocho (18) años— y una circunstancia que no puede ser considerada para privar a una persona del derecho al voto— no saber leer y escribir. Correspondió, entonces, a la Asamblea Legislativa establecer los demás requisitos que debían ser satisfechos para que una persona cualificara como elector. Véanse: P.R.P. v. E.L.A., 115 D.P.R. 631, 636-637 (1984); P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 256 (1980).
Sin embargo, al cumplir esa encomienda, la Legislatura no debía, ni debe, actuar de forma contraria a la propia Constitución. De hecho, la Carta de Derechos de ésta esta-blece de forma expresa que “[l]as leyes garantizarán la ex-presión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261.
En vista de lo anterior, la Legislatura tiene la facultad para establecer aquellas condiciones que estime apropia-das para cualificar a las personas para que puedan parti-cipar en los procesos electorales en el país. Sin embargo, esa facultad, si bien no está limitada por imperativos fede-rales relativos a requisitos electorales,(14) debe ser conse-cuente con los principios que dimanan tanto de la Consti-tución de Estados Unidos como de la del Estado Libre Asociado de Puerto Rico. En ese sentido, los requisitos es-tatutarios que la Legislatura establece pueden ser exami-nados por los tribunales para determinar si estos son con-secuentes con sus postulados.
*261Examinemos, pues, si el requisito de ser ciudadano de Estados Unidos para ejercer el derecho al voto que contie-nen los Arts. 2.003 y 2.073 de la Ley Electoral de Puerto Rico, supra, es constitucionalmente válido.
V
La Asamblea Legislativa de Puerto Rico ha legislado en varias ocasiones para disponer todo lo concerniente a los procesos electorales.(15) En 1977 aprobó la Ley Núm. 4 de 20 de diciembre de 1977, conocida como Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3001 et seq., la cual, con algu-nas enmiendas, permanece vigente.
El Art. 1.002 de la Ley Electoral de Puerto Rico pro-pugna como propósitos cardinales “la aspiración de los ciu-dadanos a una amplia participación en todos los procesos electorales que les rigen”; a que los ciudadanos puedan “emitir el voto con arreglo a los dictados de su conciencia”, y propiciar “la capacidad de expresión con independencia de afiliación partidista para la protección de todos los ciu-dadanos que así lo desean”. 16 L.P.R.A. see. 3002. De igual forma consagra “[l]a garantía de cada persona del derecho al voto, igual, libre, directo y secreto” y “[l]a prevalencia de los derechos electorales del ciudadano sobre los derechos y prerrogativas de todos los partidos y agrupaciones políti-cas”. Art. 2.001(11) (16 L.P.R.A. sec. 3051(11)). Se trata de principios fundamentales que matizan todo el esquema electoral de Puerto Rico y que deben tenerse presentes al momento de interpretar sus disposiciones.
En este contexto, el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, dispone:
Será elector de Puerto Rico todo ciudadano de los Estados Unidos de América y de Puerto Rico domiciliado en la Isla que, a la fecha de una elección haya cumplido los diez y ocho (18) *262años de edad, esté debidamente calificado con antelación a la misma, y no se encuentre legalmente incapacitado para votar.
Una lectura del texto anterior revela con claridad que para poder ser elector en Puerto Rico se tiene que ser ciu-dadano de Estados Unidos. Además, varios artículos de la Ley Electoral de Puerto Rico reafirman este requisito.(16) Sin embargo, la Ley Electoral de Puerto Rico en la dispo-sición estatutaria antes transcrita establece algo más: hay que ser ciudadano de Estados Unidos y de Puerto Rico y, a su vez, estar domiciliado en la isla. Vemos así que los pri-meros tres (3) requisitos que establece el artículo declarado inconstitucional por el foro a quo son: (a) ser ciudadano de Estados Unidos; (b) ser ciudadano de Puerto Rico, y (c) estar domiciliado en la isla.
Por otro lado, el Art. 2.073, también declarado inconsti-tucional por el foro recurrido, dispone:
Para que se proceda a la eliminación de un elector que apa-rezca en la lista de peticiones de inscripción, deberá presen-tarse ante el Presidente de la Comisión Local de Elecciones una solicitud de exclusión de dicho elector, por uno o más de los siguientes fundamentos:
(a) Que el elector no es ciudadano de los Estados Unidos de América. ... 16 L.P.R.A. sec. 3073(a).
Requerir la ciudadanía de Puerto Rico es el resultado lógico del hecho de que de ella se deriva el vínculo jurídico de un individuo con la comunidad política organizada que es el Estado Libre Asociado. Requerir la ciudadanía de Es-tados Unidos, por su parte, se deriva del hecho de que se-gún el esquema constitucional de Puerto Rico, la ciudada-*263nía estadounidense ocupa un sitial de importancia singular. Esta constituye un eslabón esencial en la relación entre Puerto Rico y Estados Unidos establecida en el orde-namiento constitucional vigente. La pregunta que tenemos ante nos es si la exigencia de ambas ciudadanías para ejer-cer el derecho al voto es constitucionalmente permisible.
El Procurador General, la Comisión Estatal de Eleccio-nes y la doctora Ramírez de Ferrer arguyen que el texto claro de la Ley Electoral de Puerto Rico no deja lugar a dudas de que quien no sea ciudadano de Estados Unidos no puede ser elector en el país. Señalan que una lectura cabal de la ley revela el sitial preferente de la ciudadanía de Estados Unidos dentro del esquema electoral de Puerto Rico.
Asimismo, nos plantean que al evaluar la clasificación creada por los artículos declarados inconstitucionales —la de ciudadanos de Puerto Rico que no sean simultánea-mente ciudadanos de Estados Unidos— a la luz de la cláu-sula constitucional que impone al Estado la obligación de dar a las personas un trato igual ante las leyes, debe ser aplicado un escrutinio de nexo racional y no el escrutinio estricto que aplicó el tribunal de instancia. Al respecto ci-tan jurisprudencia federal que señala la conveniencia de usar un escrutinio de evaluación constitucional menos ri-guroso que el estricto cuando se evalúan clasificaciones que distinguen entre ciudadanos y extranjeros para desempe-ñar funciones públicas o políticas (political functions). Véanse: Ambach v. Norwick, 441 U.S. 68 (1979); Perkins v. Smith, 426 U.S. 913 (1976); Sugarman v. Dougall, 413 U.S. 634 (1973); Foley v. Connelie, supra. En la alterna-tiva, nos plantean que aún aplicando un escrutinio es-tricto, el Estado prevalecería.
La propuesta de la Comisión Estatal de Elecciones, del Procurador General y de la doctora Ramírez de Ferrer pasa por alto nuestros pronunciamientos previos en los que hemos advertido que el derecho al voto es un derecho fundamental de nuestra sociedad democrática y que “[t]odo obstáculo al voto debe ser objeto de escrutinio judicial vi-*264goroso, mas con la debida atención de dar el debido peso a los intereses apremiantes del Estado”. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 92 (1980). Véanse: P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 221 (1981). Véase, además, Sánchez y Colón v. E.L.A. II, 134 D.P.R. 501, 519 (1993), opinión de conformidad.
Asimismo, soslaya las ocasiones en las que hemos afir-mado “que las clasificaciones fundamentadas en nacionali-dad [son] inherentemente sospechosas y, por lo tanto, est[án] sujetas a un riguroso análisis constitucional”. De Paz Lisk v. Aponte Roque, supra, pág. 485. Véanse: León Rosario v. Torres, 109 D.P.R. 804 (1980); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518 (1972). Ante una im-pugnación de una clasificación basada en extranjería, compete al Estado demostrar que ella debe ser substraída de esta norma general. De Paz Lisk v. Aponte Roque, supra, pág. 488. En consecuencia, en el caso de autos, corresponde al Estado demostrar que posee un interés apremiante que valida la clasificación impugnada.
Ante nos, sin embargo, dicha prueba no ha sido presentada. Sorprendentemente, en la vista oral celebrada por este Tribunal, el Procurador General tan sólo nos ex-presó que el interés apremiante del Estado consiste en que el establecimiento del requisito de la ciudadanía estado-unidense constituye una actuación legislativa que debe ser protegida.
Aunque ciertamente la ciudadanía estadounidense es uno de los pilares de la actual situación política puertorri-queña y de la relación actual que existe con Estados Uni-dos, no debemos pasar por alto que su exigencia para ejer-cer el derecho al voto es un requisito establecido por disposición estatutaria. No existe imperativo constitucio-nal federal o de Puerto Rico que lo exija. De igual forma, acoger la propuesta del Estado de que existe un interés apremiante meramente porque es una ley aprobada por la Legislatura tendría como resultado lógico que cualquier *265actuación legislativa sería constitucionalmente inimpug-nable por el mero hecho de ser “actividad legislativa”.
Asimismo, la interpretación de la Ley Electoral de Puerto Rico que proponen los peticionarios tendría como resultado que una persona, como el licenciado Mari Brás, que no es ciudadano de Estados Unidos, pero que aún tiene un vínculo jurídico con la comunidad política de Puerto Rico, pueda ser excluida de los procesos electorales del país. De este modo, según la interpretación que nos propo-nen los peticionarios, la Ley Electoral de Puerto Rico, que por disposición constitucional debe garantizar “la expre-sión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto” y que debe “proteger al ciuda-dano contra toda coacción en el ejercicio de la prerrogativa electoral”, Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261, excluiría del disfrute de los derechos políticos a aquellas personas que forman la comunidad po-lítica a la cual se está vinculado. Esta interpretación, ade-más, tendría el claro efecto de lesionar derechos funda-mentales de aquellas personas que, en el ejercicio de sus derechos a la libertad de expresión y de conciencia, optan por renunciar a la ciudadanía de Estados Unidos. No po-demos refrendar este resultado.
Como realidad histórica, a partir de 1917, quien osten-tara la ciudadanía de Puerto Rico, como norma general, poseía de forma simultánea la ciudadanía estadounidense. Sólo aquellas personas que la renunciaron de acuerdo con el procedimiento establecido para ello tenían sólo la ciuda-danía de Puerto Rico. Con la renuncia de la ciudadanía estadounidense por parte del licenciado Mari Brás en 1994 y su pretensión de participar en las elecciones generales de 1996 surgió una situación anómala, quizás no prevista, que amerita que el Poder Judicial atempere su realidad jurídica y la de otros puertorriqueños que pudieran adve-nir a similar situación, a la realidad constitucional de Puerto Rico que reconoce el derecho al sufragio como un derecho fundamental y consagra la libertad de expresión y *266de conciencia como elementos fundamentales de nuestro pueblo democrático.
No cabe concluir que al renunciar voluntariamente a la ciudadanía estadounidense, el licenciado Mari Brás forma-lizó, a su vez, un acto de renuncia a su derecho al voto. No es lógico ni razonable concluir que la consecuencia jurídica de perder el derecho al voto fue autoinfligido por el licen-ciado Mari Brás porque conocía a priori tal consecuencia. Varios fundamentos militan contra tal razonamiento.
La condición jurídica de un puertorriqueño que renun-cia a la ciudadanía estadounidense nunca antes había sido motivo de una expresión por parte de este Foro. Hasta hoy tal condición jurídica era confusa. Por ello, perder el dere-cho al voto como resultado de renunciar a la ciudadanía de Estados Unidos no era necesariamente una consecuencia previsible. De hecho, la confusión existente sobre la condi-ción jurídica a la que advienen los puertorriqueños que re-nuncian a la ciudadanía de Estados Unidos ha sido de tal magnitud que la propia Comisión Estatal de Elecciones, que hoy postula que el licenciado Mari Brás no tiene dere-cho a votar en Puerto Rico, había decidido permitirle votar antes de que este caso llegara al foro judicial.
Asimismo, en la declaración jurada que prestó el 19 de diciembre de 1993 en el pueblo de Quebradillas, cuya copia fue entregada a funcionarios del Gobierno federal en la Embajada de Venezuela, Mari Brás reclamó de forma es-pecífica todos los privilegios que le confería su ciudadanía puertorriqueña, la cual aún ostenta.(17) Implícita en esa ciudadanía puertorriqueña, preservada y elevada a rango constitucional en 1952, se enmarca su derecho al voto. La renuncia del licenciado Mari Brás a la ciudadanía estado-unidense apareja sólo una renuncia a los derechos que os-*267tentaba en virtud de esta ciudadanía y que con su renuncia no podría reclamar prospectivamente. Hoy resolvemos que el derecho al voto es consustancial a la condición jurídica de ciudadano de Puerto Rico, por ello no puede razonable-mente concluirse que Mari Brás, al no ser ciudadano esta-dounidense, pero sí ciudadano puertorriqueño, haya per-dido su derecho al voto.
Por otro lado, la renuncia a la ciudadanía de Estados Unidos por parte de Mari Brás constituye un ejercicio de su derecho a la libre expresión. No está en controversia que Mari Brás defiende la independencia de Puerto Rico. Su renuncia a la ciudadanía de Estados Unidos es, así, conse-cuente con las ideas que por años ha defendido y promovido. De igual modo, su renuncia a la ciudadanía de Estados Unidos no constituye una actuación aislada. En los últimos años, algunos de los críticos de la actual rela-ción política entre Puerto Rico y Estados Unidos han visto en la renuncia de la ciudadanía de Estados Unidos un acto de protesta y de afirmación de sus ideas. Se trata de una actuación que comunica su inconformidad con la relación política actual entre Estados Unidos y Puerto Rico, y que según nuestro ordenamiento jurídico es legítima y, como tal, debe ser protegida por este Tribunal.
Por ello, pretender arrebatarle a personas como Mari Brás su derecho a votar en los procesos electorales en Puerto Rico por razón de no ser ciudadanos de Estados Unidos implicaría pretender castigarlos con la privación de sus derechos políticos. Refrendar la posición propuesta por los peticionarios sería, en efecto, criminalizar a un sector de la población que ve en el curso de acción seguido por el licenciado Mari Brás una conducta consecuente con sus ideas políticas.
La discusión anterior impide que adoptemos la pro-puesta de los peticionarios, ya que en última instancia im-plicaría refrendar una evidente clasificación sospechosa que, por incidir sobre un derecho fundamental, ameritaría ser evaluada a la luz del escrutinio estricto. No obstante, nuestro análisis de las disposiciones estatutarias impugna-*268das nos convence de que el escrutinio constitucional puede ser evadido a la luz de las normas jurisprudenciales desa-rrolladas por vasta jurisprudencia de este Tribunal y de otras jurisdicciones. Debemos, por lo tanto, leer el texto de la Ley Electoral de Puerto Rico de forma consecuente con los postulados que dimanan de nuestra Constitución.
VI
Como se sabe, un principio elemental de hermenéutica es que al interpretar una disposición específica de un esta-tuto los tribunales debemos considerar los propósitos per-seguidos por el Legislador. De este modo, “[a]l interpretar y aplicar un estatuto hay que hacerlo teniendo presente el propósito social que lo inspiró”. Vázquez v. A.R.Pe., 128 D.P.R. 513, 523 (1991). Véase, además, González Pérez v. E.L.A., 138 D.P.R. 399 (1995).
Asimismo, hemos afirmado que “[a] toda ley le daremos la interpretación que mejor responda a los propósitos que persigue. Interpretaremos la ley como un ente armónico, dándole sentido lógico a sus diferentes secciones, supliendo las posibles deficiencias cuando esto fuere necesario”. Véanse: González Pérez v. E.L.A., supra; Zambrana Maldonado v. E.L.A., 129 D.P.R. 740, 749 (1992) Gobernador v. Alcalde de Coamo, 131 D.P.R. 614, 621 (1992); Torres v. Castillo Alicea, 111 D.P.R. 792, 801 (1981). De este modo, se logra que la interpretación de una ley se ajuste al fun-damento racional o fin esencial de la ley y la política pú-blica que la inspira. Art. 19 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 19. Véanse, además: Vázquez v. A.R.Pe., supra; Asoc. Médica de P.R. v. Cruz Azul, 118 D.P.R. 669 (1987); Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772 (1968).
De igual modo, es un principio elemental de interpreta-ción estatutaria que cuando la validez de una ley está en entredicho y existen dos (2) posibles interpretaciones, una de las cuales sería inconstitucional, los tribunales debemos adoptar la interpretación que sostendría su validez consti-tucional “aún cuando la interpretación adoptada no pa-*269rezca ser tan natural como la otra”. (Traducción nuestra.) 16 Am.Jur.2d 220.
Del mismo modo, los tribunales debemos darle fuerza de ley a un estatuto cuya constitucionalidad haya sido impug-nada, siempre y cuando pueda ser interpretado y aplicado de una manera que evada cualquier conflicto con la Constitución. En este sentido, los tribunales estamos obli-gados a interpretar los estatutos de forma tal que en su aplicación no se prive a una persona de privilegios o dere-chos constitucionalmente reconocidos.
Nuestro análisis de las disposiciones impugnadas nos lleva a concluir que éstas no adolecen de ambigüedad o vaguedad. El requisito de ser ciudadano de Estados Unidos para ser elector hábil se deriva de la totalidad del estatuto. Sin embargo, la aplicación de tal requisito a personas na-cidas y domiciliadas en Puerto Rico que no son ciudadanos de Estados Unidos llevaría al absurdo conceptual de que tales personas perderían sus derechos políticos, aún cuando, por preservar la ciudadanía de Puerto Rico, le guardan fidelidad a la comunidad política que constituimos los puertorriqueños. Esto es una contradicción constitucio-nal inadmisible.
Además, la ausencia de argumentos por parte del Es-tado y de los demás peticionarios que sustenten su conten-ción de que la exigencia de la ciudadanía estadounidense para ejercer el derecho al voto protege un interés apre-miante del Estado, crea un potencial problema de incons-titucionalidad en los Arts. 2.003 y 2.073 de la Ley Electoral de Puerto Rico, supra. Ante lo anterior, tenemos la inelu-dible obligación de rectificar el problema conceptual que se nos plantea.
Estimamos que para lograr ese objetivo es factible hacer un ejercicio de interpretación estatutaria en el cual, si-guiendo las normas de hermenéutica, leamos el texto im-pugnado en el sentido de que para ser elector en Puerto Rico se requiere ser ciudadano de Estados Unidos o ciuda-dano de Puerto Rico, sin que sea requisito estatutario po-seer ambas ciudadanías. R.E. Bernier y J.A. Cuevas Sega-*270rra, Aprobación e interpretación de las leyes de Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1987, Vol. II, pág. 353. Véanse, además: Pueblo v. Villafañe, Contreras, 139 D.P.R. 134 (1995); Pueblo v. Colón Rosa, 96 D.P.R. 601, 607 esc. 4 (1968); Pueblo v. Febres Colón, 95 D.P.R. 172, 175 (1967); Pueblo v. Mantilla, 71 D.P.R. 36, 42-43 (1950).
En este sentido, estimamos que el Art. 2.003 de la Ley Electoral de Puerto Rico, supra, debe ser interpretado en el sentido de que “[s]erá elector de Puerto Rico todo ciuda-dano de los Estados Unidos de América o de Puerto Rico domiciliado en la Isla”. (Enfasis suplido.) De esta forma serán concebidos como electores hábiles aquellos ciudada-nos de Estados Unidos domiciliados en Puerto Rico, según lo dispone la Ley Electoral de Puerto Rico, y los ciudadanos de Puerto Rico que, siendo o no ciudadanos de Estados Unidos, estén domiciliados en el país. Esta interpretación es perfectamente cónsona con los principios democráticos que subyacen en nuestro esquema jurídico electoral. Ade-más, preserva el derecho a votar en los procesos electorales de aquellas personas ciudadanas estadounidenses domici-liadas en el país.
Ante nos, los peticionarios plantean que el análisis que hoy proponemos es inconsecuente con un análisis integral de la Ley Electoral de Puerto Rico, ya que ella establece el no ser ciudadano estadounidense como un fundamento para la recusación de un elector, mientras que disposición similar no se incluye con relación a quienes no sean ciuda-danos de Puerto Rico. Tal razonamiento es lógico, tan sólo, en apariencia.
Resulta enteramente razonable que la Ley Electoral de Puerto Rico contenga una disposición para recusar a un elector por razón de no ser ciudadano estadounidense, mas no así para las personas que no sean ciudadanos de Puerto Rico, por una sencilla razón. Por la diversa trascendencia de ambas ciudadanías, existe un procedimiento que per-mite que un ciudadano de Estados Unidos pueda despo-jarse de esta condición jurídica. Tal procedimiento no existe para que una persona se desvincule de la ciudadanía *271de Puerto Rico. No existen propiamente actos de expatria-ción para los nacidos en Puerto Rico que están sujetos a su jurisdicción. Además, como antes señalamos, un ciudadano de Puerto Rico que renuncia a la ciudadanía de Estados Unidos no se convierte en extranjero con relación al Estado Libre Asociado de Puerto Rico.
Por lo anterior, estamos conformes con la opinión del Tribunal cuando resuelve que:
... son electores capacitados en el país, con pleno derecho al voto, quienes ostenten la ciudadanía de Estados Unidos, o los que sean ciudadanos de Puerto Rico, según se han definido en esta opinión, siempre que cumplan con los requisitos de resi-dencia y domicilio correspondientes. En otras palabras, resol-vemos que, independientemente del poder que tiene la Asam-blea Legislativa para, de ordinario, exigir el requisito de ser ciudadano de Estados Unidos como condición para votar en el país, no puede excluirse del registro electoral local a ciudada-nos puertorriqueños con las circunstancias actuales de Mari Brás, por lo que debe considerarse que tienen derecho a votar al amparo de la Ley Electoral de Puerto Rico vigente. Opinión mayoritaria, págs. 207-208.
En resumen, existe una ciudadanía de Puerto Rico dife-renciada de la ciudadanía de Estados Unidos. Su funda-mento sociológico es la nación puertorriqueña. Su funda-mento jurídico es la Constitución del Estado Libre Asociado de Puerto Rico y ha vivido toda su vida en este país. Además, ha dedicado toda su vida a la causa de la independencia de Puerto Rico y su decisión de renunciar a la ciudadanía de Estados Unidos constituye un acto de pro-testa contra la relación actual entre Puerto Rico y Estados Unidos y una afirmación de los ideales que siempre ha defendido. Al renunciar a la ciudadanía estadounidense continuó ostentando la ciudadanía de Puerto Rico, recono-cida por la Constitución del Estado Libre Asociado de Puerto Rico. En virtud de ese ordenamiento jurídico y de la realidad socio-política de Puerto Rico, Mari Brás preserva un nexo jurídico con la comunidad política que constitui-*272mos los puertorriqueños. De ese vínculo se deriva su dere-cho constitucional al voto. Por ende, el voto emitido por él en las Elecciones Generales de 5 de noviembre de 1996 debe ser contado. Asimismo, estamos conformes en que los citados Arts. 2.003 y 2.073 de la Ley Electoral de Puerto Rico son constitucionales.
— O —

 Whitehill v. Elkins, 389 U.S. 54, 55 (1967).


 P. Calamandrei, Proceso y Democracia, Buenos Aires, Eds. Jurídicas Europa-América, 1960, pág. 86.


 Diálogo de la obra teatral de Hugo Betti, “Corrupción en el Palacio de Justi-cia”, en Teatro Completo, Madrid, Ed. Aguilar, 1960, pág. 910.


 Contrasta este proceder mayoritario con el seguido hace escasamente unas semanas en García v. Hosp. Reg. de Guayama, 143 D.P.R. 829 (1997). Allí, el Juez Asociado Señor Fuster Berlingeri, vía escolio, en su Opinión de conformidad con-signó la siguiente queja:
“Sé que este Tribunal desde hace tiempo tiene establecida la política judicial de no dictaminar sobre la validez constitucional de una ley o reglamento si existen fundamentos de otra índole que permiten disponer del caso. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). Pero ello no es una barrera infranqueable que impida incluso anticipar, a modo de observación, los graves problemas de inconstitucionalidad que determinado curso de acción acarrearía, sobre todo en casos tan importantes como el de autos. Se evitan ominosos problemas futuros si se advierte a tiempo la probable invalidez de una acción cuya realización es claramente contemplable. Por ello, consi-dero desafortunado que los compañeros de la mayoría no hayan acogido la postura decisional que les propusimos y que hayan optado, luego, por resolver este caso estrictamente sobre limitadas bases estatutarias. Me temo que volveremos a discutir los asuntos constitucionales en cuestión, ya que con una mera enmienda legislativa queda sin efecto lo que aquí ellos deciden.” (Enfasis suplido y en el original.) Id., págs. 843, esc. 1.


 En su abono se cita R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964). Adviértase, sin embargo, que esas expresiones no pueden tomarse aisladamente, pues se dan en el contexto de la premisa básica siguiente:
“Al aceptar y serle satisfactoria la Carta de Derechos de la Constitución, el Congreso habría de presumir —y en efecto así es y deberá ser— que poderes públicos y los tribunales del Estado Libre Asociado harán efectivas, e interpretarán las dis-posiciones de esa Carta de Derechos de manera compatible con la protección que ofrecen a esas libertades básicas y garantías personales iguales o similares disposi-ciones de la Constitución de los Estados Unidos, y no en menor grado de protección, según éstas son o sean interpretadas y aplicadas por el Tribunal Supremo de los Estados Unidos, tanto por el hecho de que somos una comunidad que ostenta la ciudadanía de los Estados Unidos, como también porque el propio pueblo puertorri-queño hizo expresión de lealtad a los postulados de la Constitución de los Estados Unidos en el Preámbulo de la Constitución que adoptara, como uno de los factores determinantes de su vida de pueblo.” (Enfasis suplido.) R.C.A. v. Gobierno de la Capital, págs. 427-428.


 En Cuadrado Carrión v. Romero Barceló, 120 D.P.R. 434 (1988), y River Castillo v. Municipio de San Juan, 130 D.P.R. 683 (1992), se exponen los requisitos que hay que cumplir previamente para que, según el debido procedimiento de ley, un pleito sea verdaderamente de clase, a saber, solicitud, alegación de demanda, empla-zamiento y notificación, numerosidad, comunidad de intereses, tipicidad y adecuada representación.


 “[Ó]rgano de la individualidad por el cual se representa de una manera indivisa todas nuestras actividades, y por cuyo medio sabemos que vivimos, que sen-timos, que queremos, que pensamos.” (Enfasis suplido.) E.M. De Hostos, Obras Com-pletas: Tratado Moral, La Habana, Ed. Cultural, 1939, pág. 19.


 En apoyo del decreto de inconstitucionalidad del ilustrado tribunal de ins-tancia, en su elaborado y extenso alegato —consta de 109 páginas— Mari Brás de-sarrolla los temas y argumentos siguientes: un exordio; el contexto histórico de la ciudadanía puertorriqueña; el impacto del requisito de la ciudadanía americana como condición para ejercer los derechos políticos de la ciudadanía de Puerto Rico sobre la cláusula de reserva de status y del destino político final de nuestro país; el marco conceptual de la Constitución del Estado Libre Asociado: la dignidad del ser humano, la libertad de expresión, asociación, pensamiento y conciencia y la prohibi-ción de discrimen por razón de ideas políticas; el derecho al voto en los estados de la *217federación; el reclamo de protección de los derechos fundamentales a la nacionalidad, al voto, a la libertad de conciencia o ideas políticas o de cualquier otra índole según el derecho internacional público: la condición de hombre o mujer sin estado; los tratados y documentos internacionales suscritos y ratificados por Estados Unidos de Norteamérica; el valor jurídico de los documentos internacionales; el valor jurídico de la declaración universal de los derechos humanos; la carta de la organización de estados americanos; el pacto internacional de derechos civiles y políticos; la conven-ción internacional contra todas las formas de discriminación racial, y el derecho a la autodeterminación y el derecho al voto.


 La Comisión Estatal de Elecciones señala y argumenta que “[e]rró el Tribunal al declarar inconstitucional la Ley Electoral de Puerto Rico en cuanto esta dis-pone —como condición para ser elector en Puerto Rico— ser ciudadano de los Esta-dos Unidos”. Caso Núm. CT-96-14, Segunda Pieza, Alegato del Procurador General, pág. 5.
Por su parte, la doctora Ramírez de Ferrer apunta y discute lo siguiente:
“1. Erró el Tribunal de Instancia al resolver que los Artículos 2.003 y 2.022(a)(sic) de la Ley Electoral son inconstitucionales.
“2. Erró el Tribunal de Instancia al reconocer una ciudadanía o nacionalidad de Puerto Rico independiente de la ciudadanía o nacionalidad de los Estados Unidos.
“3. Erró el Tribunal de Instancia al emitir un dictamen contrario a la cláusula territorial y la cláusula de supremacía de la Constitución Federal y contrario a la legislación.” Id.


 Bajo el acápite Disposiciones Transitorias, el Art. IX, Sec. 5, Const. E.L.A., L.P.R.A., Tomo 1, dispone el siguiente lenguaje vigente: “En lo sucesivo la expresión ‘ciudadano del Estado Libre Asociado de Puerto Rico’ sustituirá a la expresión ‘ciu-dadano de Puerto Rico’ según éste ha sido usado antes de la vigencia de esta Constitución.” (Enfasis suplido.) 4 Diario de Sesiones de la Convención Constitu-yente 2626 (1952).


 Aunque brevemente, algunos miembros de la Asamblea Constituyente dis-cutieron incidentalmente la posibilidad de subsistir la ciudadanía de Puerto Rico sin la norteamericana. Al considerarse los requisitos para Gobernador —plasmados oportunamente en el Art. IV, Sec. 3 de nuestra Constitución, L.P.R.A., Tomo 1, entre *220ellos, que “haya sido durante los cinco años precedentes, ciudadano de los Estados Unidos de América y ciudadano y residente bona fide de Puerto Rico”, se desarrolló el diálogo siguiente:
“Sr. REYES DELGADO: ¿Me permite una pregunta?
“Sr. PRESIDENTE: El señor Delgado.
“Sr. REYES DELGADO: ¿Se puede ser ciudadano de Puerto Rico, sin ser ciuda-dano de Estados Unidos?
“Sr. GARCIA MENDEZ: Se podía ser.
“Sr. REYES DELGADO: No se puede ser.
“Sr. GARCIA MENDEZ: Actualmente no.
“Sr. REYES DELGADO: ¿Si no se puede ser, entonces lo que estaría de más no sería las palabras ‘de Estados Unidos’?
“Sr. GARCIA MENDEZ: No, porque ya dice que tiene que ser requisito fundamental para el cargo, ser ciudadano de Estados Unidos.
“Sr. REYES DELGADO: Sí, pero si dice ‘ciudadano de Puerto Rico’, y no se puede ser ciudadano de Puerto Rico, sin ser ciudadano de Estados Unidos, lo que está demás es ‘ciudadanos de Estados Unidos’, si tiene razón Su Señoría en la enmienda.
“Sr. GARCIA MENDEZ: Bueno, ya eso sería ir un poco lejos, porque se puede ser ciudadano de Puerto Rico por el sólo nacimiento y todavía no ser, por alguna razón, ciudadano de Estados Unidos, en el caso, por ejemplo, siguiente: Cuando nazca una persona en un barco dentro de los límites jurisdiccionales de varias millas, que yo no me acuerdo, y hasta tanto no se haya determinado si el padre lo inscribió como de la nacionalidad que él ostenta, o si ha dejado que, por haber nacido aquí, sea ciudadano puertorriqueño. Porque el nacimiento hoy, determina la ciudadanía.” (Enfasis suplido.) Diario de Sesiones, supra, Vol. 3, pág. 1733.


 “Sin dignidad no hay vida.” E.M. De Hostos, tomado de T. Sarramía Ron-cero, Diccionario de frases de puertorriqueños ilustres, San Juan, Ed. I.C.P., 1996, pág. 44. Nacemos iguales en dignidad; esto es, no puede ignorarse el respeto y la estimación debida a todo ente humano como tal, prescindiéndose de cualquier con-tingencia o accidente diferencial, que no puede ser tomado como sustancial.


 A.S. Pedreira, tomado de Sarramía Roncero, op. cit., pág. 39.


 El mandato constitucional de que la Asamblea Legislativa reglamente los requisitos electorales, no significa otra cosa que la necesidad de la interpositio legislators —no para conceder lo que ex proprio vigore reconoce la Constitución— sino como las mismas palabras indican para determinar y regular el derecho en términos que hagan viable su plena aplicabilidad y eficacia.


 “Muchas veces se piensa en la ciudadanía en términos de lealtad.” (Traduc-ción y énfasis nuestros.) T.A. Aleinikoff, Theories of Loss of Citizenship, 84 Mich. L. Rev. 1471, 1473 (1986).


 J. Castán Tobeñas, Los Derechos del Hombre, Madrid, Ed. Reus, 1985, pág. 20, citando a Luiz Izaga.


 Law Students Research Council v. Wadmond, 401 U.S. 154, 174 y 179 (1971). Board of Education v. Barnette, 319 U.S. 624 (1943), negarse a jurar la ban-dera de Estados Unidos por razones políticas y religiosas; Wooley v. Maynard, 430 U.S. 705 (1977), mutilar la tablilla de un vehículo para obscurecer las palabras “Vive Libre o Muere” (Live Free or Die), por considerarlas contrarias a una ideología moral, *226religiosa y política; Communist Party of Indiana v. Whitcomb, 414 U.S. 441 (1974), rehusarse a jurar lealtad a Estados Unidos e indicar que no aboga por derrocar al Gobierno federal y estatal antes de participar en unas elecciones; Goetz v. Ansell, 477 F.2d 636 (2do Cir. 1973); Frain v. Baron, 307 F. Supp. 27 (E.D. N.Y. 1969); Russo v. Central Sch. Dist. No. 1, Towns of Rush, etc., N.Y., 469 F.2d 623 (2do Cir. 1972), cert. denegado, 411 U.S. 932 (1972); Hanover v. Northrup, 325 F. Supp. 170 (D. Conn. 1970), negarse a jurar lealtad a la bandera estadounidense por no creer en las ase-veraciones de la jura; In re Summers, 325 U.S. 561 (1945); Law Students Research Council v. Wadmond, supra, pág. 161, no juramentar antes de poder ejercer la pro-fesión jurídica, por encontrarlo contrario a sus creencias; Kennedy v. City of Moscow, 39 F. Supp. 26 (D. Idaho 1941), no obtener una licencia por existir como requisito el juramento a la bandera de Estados Unidos y estimarlo contrario a sus convicciones; Sheldon v. Fannin, 221 F. Supp. 766 (D. Ariz. 1963), negarse a cantar el himno nacional de Estados Unidos debido a convicciones religiosas y políticas; Girouard v. United States, 328 U.S. 61 (1946), limitar su juramento al solicitar la naturalización por sus convicciones religiosas, que no le permiten combatir en caso de guerra.


 Entre la literatura consultada, destacamos: J.E. Capizzi, Selective Conscientious Objection in the United States, 38 J. Church & St. 339 (1996); T.R.S. Allan, Citizenship and Obligation: Civil Disobedience and Civil Dissent, 55 Cambridge L.J. 89 (1996); Ch. A. Wright, My Favorite Opinion — The Second Flag — Salute Case, 74 Tex. L. Rev. 1297 (1996); A.S. Greene, The Pledge of Allegiance Problem, 64 Forham L. R. 451 (1995); M. Major, Conscientious Objection and International Law: A Human Right?, 24 Case W. Res. J. Inti. L. 349 (1992); M. Lippman, The Recognition of Conscientious Objection to Military Service as an International Human Right, 27 Cal. W. L. Rev. 31 (1990-1991); L.H. Bloom Jr., Barnette and Johnson: A Tale of Two Opinions, 75 Iowa L. Rev. 417 (1990); J.J. Concannon III, The Pledge of Allegiance and the First Amendment, 23 Suffolk U. L. Rev. 1019 (1989); D. A. J. Richards, Toleration and The Constitution, Nueva York, Oxford U. Press, 1986, págs. 67-102 y 165-227; F.L. Brown et al., Conscientious Objection: A Constitutional Right, 21 New Eng. L. Rev. 545 1985-1986; L.H. Poliak, The Republic for Which it Stands, 24 Land & Water L. Rev. 565 (1989); S.W. Gard, The Flag Salute Cases and the First Amendment, 31 Clev. St. L. Rev. 419 (1982); R.P. Fox, Conscientious Objection to War: The Background and a Current Appraisal, 31 Clev. St. L. Rev. 77 (1982); Comentario, Conscientious Objection and the First Amendment, 14 Akron L. Rev. 71 (1980).


 Aparte de la jurisprudencia sobre la negativa a jurar bandera, lealtad o cantar el himno, la protección de la libertad de conciencia en ámbitos no religiosos también se ha desarrollado en situaciones de objetores de conciencia que rehúsan participar en el proceso militar obligatorio. Desde United States v. Macintosh, 283 U.S. 605 (1931) —revocado en parte por Girouard v. United States, supra— y Dickinson v. United States, 346 U.S. 389, 395 (1953), en lo militar, los objetores de conciencia no están protegidos por la Constitución de Estados Unidos, sino por el Congreso. La legislación se limita a proteger personas por convicciones religiosas, no ampara a quienes se niegan a ir a la guerra por razones políticas, sociológicas o económicas. Aun así, varios tribunales han sostenido que, además de la cubierta estatutaria del Estatuto del Servicio Militar Selectivo (Military Selective Service Act), *227los objetores de conciencia también están protegidos constitucionalmente. United States v. Seeger, 380 U.S. 163 (1965); United States v. Sisson, 297 F. Supp. 902 (D. Mass. 1969). Véanse: Murray v. Vaughn, 300 F. Supp. 688, 707 (D. R.I. 1969); Murray v. Blatchford, 307 F. Supp. 1038, 1057 (D. R.I. 1969). Por su parte, el Tribunal Supremo federal ha extendido el sentido de “creencia religiosa” protegido por el esta-tuto federal para incluir creencias sobre el bien y el mal que tengan la necesaria fuerza de las convicciones religiosas tradicionales. United States v. Seeger, supra; Welsh v. United States, 398 U.S. 333 (1970).
En United States v. Sisson, supra, el Juez Wyzanski extendió la protección ante una objeción a pelear en la guerra de Vietnam por pensar que dicho conflicto era inmoral e injusto. Esa creencia se basaba en unas convicciones profundas y un sen-tido ético, que dicho tribunal equiparó a una convicción religiosa. Concluyó dicho foro, luego de un balance de intereses, que la libertad de conciencia no religiosa de Sisson debería prevalecer sobre el interés gubernamental en ese momento. El Tribunal Federal se negó a revisar por carecer de jurisdicción. United States v. Sisson, 399 U.S. 267 (1970).
Sin embargo, en Gillette v. United States, 401 U.S. 437, 446 (1971), el más Alto Foro federal señaló que, a diferencia de las expresiones en United States v. Sisson, supra, el Estatuto Militar del Servicio Selectivo de 1967, (Military Selective Services Act of 1967), 50 U.S.C.App. ec. 456(j), era constitucional a pesar de que sólo eximía personas por objeción de conciencia religiosa. Aunque no revocó expresamente, ni cuestionó que en el caso particular de United States v. Sisson, supra, las convicciones no religiosas eran de la misma intensidad que una convicción religiosa, puede decirse que ello debilitó grandemente esa conclusión.
Otros tribunales han criticado United States v. Sisson, supra, esencialmente en cuanto a los pronunciamientos que declaran inconstitucional el estatuto y que reco-nocen los objetores de conciencia selectivamente. Véanse: Font v. Laird, 318 F. Supp. 891, 895 eí seq. (D. Maryland 1970); Gillette v. United States, supra. Específicamente, en United States v. Al-Majied Muhammad 364 F.2d 223 (4to Cir. 1966), se rechazó un objetor de conciencia a la guerra por puras razones políticas.


 En una reflexiva y justiciera sentencia en United States v. Feliciano-Grafals, 309 F. Supp. 1292 (D. P.R. 1970), el Hon. Juez Hiram Cancio reconoció que el es-quema congresional del Estatuto de Servicio Militar Selectivo no le permitía absolver a Edwin Feliciano-Grafals —de convicciones independentistas— por negarse a ingre-sar a las fuerzas armadas al alegar que su aplicación, por diversas razones, era inconstitucional e inválida.
Dicho magistrado estaba obligado por la adjudicación previa en United States v. Valentine, 288 F. Supp. 957 (D. P.R. 1968), en el que se atacó sin éxito el aludido estatuto a base de que no era aplicable a los ciudadanos del Estado Libre Asociado por los fundamentos siguientes: que carecíamos de representación y voto en el Con-greso y no participábamos en las elecciones del Presidente; que no existía un pacto entre Puerto Rico y Estados Unidos y, de haberlo, el estatuto lo violaba; que aplicarlo era incompatible con el derecho al gobierno propio del preámbulo de la Ley Pública Núm. 600, y que según las leyes españolas, la cesión de Puerto Rico a Estados Uni-dos por el Tratado de París era ilegal.
Al momento de dictar sentencia, expuso estar imposibilitado de declarar la ley nula o inconstitucional a pesar de considerarla injusta y antidemocrática; aun así, decidió aplicarla en la forma más leniente posible. Al respecto, aunque concluyó que *228Feliciano-Grafals no era estrictamente un objetor de conciencia según la referida ley federal, lo clasificó como un verdadero objetor de conciencia dada la situación y “status” político particular de Puerto Rico, y en consideración a sus atributos de buena fe, sinceridad y honestidad, producto de sus creencias independentistas. El Juez Cancio, en vista de que el estatuto visualizaba pena máxima, sin fijar una mínima, satisfizo su conciencia judicial e impuso una sentencia nominal de una (1) hora de detención, preferiblemente en la Oficina del Alguacil.


 También de la quinta y decimocuarta enmiendas federales, que crean un “espacioso reino de libertad de conciencia, y delimita una ‘esfera de intelecto y espí-ritu’ constitucionalmente protegida de las maquinaciones y manipulaciones del gobierno”. (Citas omitidas y traducción nuestra.) L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 1315.


 En varias jurisdicciones norteamericanas se ha planteado la constituciona-Iidad de requerirle a un elector un juramento de lealtad al gobierno estatal y al gobierno federal, antes de poder votar. No hay una doctrina uniforme. Algunos tribunales han resuelto que tal requisito es inconstitucional, otros lo han validado. C.T. Foster, Anotación, Oath of Allegiance or Loyalty, 18 A.L.R.2d 268 (1951). Opinion of the Justices, 40 So. 2d 849, 855 (1949).
En ocasiones, los tribunales federates han establecido que el requisito de jurar lealtad al Gobierno y a las leyes de Estados Unidos no tiene indicios de inconstitucionalidad. Los maestros, abogados y algunos empleados públicos deben demostrar su intención de respetar el ordenamiento jurídico federal y estatal. Law Students Research Council v. Wadmond, supra; Bessard v. California Community Colleges, 867 F. Supp. 1454 (E. D. Cal. 1994).
*231Entre las opiniones disidentes, advertimos que muchas veces las diferencias estriban en conceptualizar la distinción entre creencia prohibida y conducta prohibida. Aun así, es ineludible señalar que todas las creencias y convicciones tienen un común denominador: se manifiestan a través de una conducta.


 Board of Education v. Barnette, supra; Goetz v. Ansell, supra; Frain v. Baron, supra; Russo v. Central Sch. Dist. No.1, Towns of Rush, etc., N.Y., supra; Hanover v. Ñorthrup, supra.


 Declaración jurada sometida por Mari Brás ante las autoridades federales como parte del trámite de renuncia a la ciudadanía de Estados Unidos, cuando juró que Puerto Rico es su única patria y su única nacionalidad es la puertorriqueña. Hace un recuento de su percepción de la realidad histórica entre Estados Unidos y Puerto Rico y la ciudadanía estadounidense en Puerto Rico.


 Board of Education v. Barnette, supra.


 Hemos evaluado el impacto de reconocer el voto a Mari Brás y su adjudica-ción en cuanto al candidato a Comisionado Residente en Washington pues, en apa-riencia, representa una anomalía que quien no es ciudadano norteamericano elija a un funcionario que va a servir en el Congreso. En su sustrato, el valor de un voto y la representación que éste genera depende de la eficacia de ese voto. Sabido es que el Comisionado Residente puede votar libremente en los Standing Committees y deba-tir, pero no puede votar en el seno de la Cámara.


 A modo de ejemplos, obligar determinado tratamiento médico (transfusión sanguínea); compeler a prestar servicio militar.


 Wooley v. Maynard, supra, pág. 717.


 En Board of Education v. Barnette, supra, pág. 642, el Tribunal Supremo federal proclamó que “[s]i hay alguna estrella fija en nuestro firmamento constitu-cional, es que ningún funcionario, de alta o baja jerarquía, puede prescribir lo que será ortodoxo en la política, en el nacionalismo, en la religión o en otros temas de opinión”, (Traducción y énfasis nuestros.)


 Board of Education v. Barnette, supra, pág. 644.


 No estamos creando judicialmente un estatuto singular, sino valorando in-tensamente en su caso el respeto hacia la libertad de expresión y conciencia, que también forman parte integral de nuestro esquema constitucional. En la medida en que el Estado garantice esas libertades, reconoce y protege el comportamiento de Mari Brás como sincero y legítimo objetor de conciencia, lo que es también un interés público apremiante.


 La Sec. 1481(a)(5) de la Ley de Inmigración y Naturalización de Estados Unidos dispone, en lo pertinente:

“Seo. 1481. Loss of nationality by native-born or naturalized citizen; voluntary action; burden of proof; presumptions.

“(a) A person who is a national of the United States whether by birth or naturalization, shall lose his nationality by voluntary performing any of the following acts with the intention of relinquishing United States nationality—
“(5) making a formal renunciation of nationality before a diplomatic or consular ofGcer of the United States in a foreign state, in such form as may be prescribed by the Secretary of State; ....” 8 U.S.C. sec. 1481(a)(5).


 Dispone, en parte, esta disposición constitucional que: “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.” Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 275.


 Las partes coinciden en que en el caso de autos no aplica la doctrina de la cuestión política y que este Tribunal está obligado a expresarse sobre los méritos de lo alegado por ellos en sus escritos. Así lo manifestaron expresamente ante pregun-tas de este Tribunal en la Vista Oral de 14 de abril de 1997.


 El texto completo del Art. 7 del Acta Foraker, Documentos Históricos, Const. E.L.A., supra, págs. 31-32, dispuso:
“Que todos los habitantes que continúen residiendo allí, los cuales eran súbditos españoles el día once de abril de mil ochocientos noventa y nueve, y a la sazón residían en Puerto Rico, y sus hijos con posterioridad nacidos allí, serán tenidos por ciudadanos de Puerto Rico, y como tales con derecho a la protección de los Estados Unidos; excepto aquellos que hubiesen optado por conservar su fidelidad a la Corona de España el día once de abril de mil novecientos, o antes, de acuerdo con lo previsto en el Tratado de Paz entre los Estados Unidos y España, celebrado el día once de abril de mil ochocientos noventa y nueve; y ellos, en unión de los ciudadanos de los Estados Unidos que residan en Puerto Rico, constituirán un cuerpo político bajo el nombre de “El Pueblo de Puerto Rico” con los poderes gubernamentales que se con-fieren más adelante, y la facultad de demandar y ser demandados como tales. Acta Foraker, Art. 7, 31 Stat. 79.


 La propuesta original del congresista Foraker incluía la concesión de la ciu-dadanía estadounidense a los puertorriqueños como había sido la práctica sobre los habitantes de los territorios que Estados Unidos iba adquiriendo. Sin embargo, ésta tuvo que ser suprimida ante la férrea oposición que enfrentó la propuesta en el Congreso. Véase C. Rafiucci de García, El gobierno civil y la Ley Foraker, Río Piedras, Ed. U.P.R., 1981, págs. 83-89. >


 De hecho, desde temprano en este siglo, algunos de los jueces del Tribunal Supremo de Estados Unidos compartían la noción de que Puerto Rico era un país con una cultura diferente. Al respecto, son particularmente ilustrativas las expresiones del Juez Brown en Downes v. Bidwell, 182 U.S. 244, 282 (1901), cuando señala:
“It is obvious that in the annexation of outlying and distant posessions grave questions will arise from differences of race, habits, laws and customs of people, and from differences of soil, climate and production, which may requiere action on the part of Congress that would be quite unnecessary in the annexation of contiguos territory inhabited only by people of the same race, or by scattered bodies of native Indians.”
El sustrato de esta percepción fue recogido años más tarde por las expresiones del Juez Presidente Taft en Balzac v. Porto Rico, 258 U.S. 298, 311 (1922):
“We need not dwell on another consideration which requires us not lightly to infer ... an intention to incorporate in the Union three distant ocean communities of a different origin and language from those of our continental people.”


 El Tribunal Supremo de Estados Unidos afirmó en United States v. Cruikshank et al., 92 U.S. 542, 549 (1875):
“We have in our political system a government of the United States and a government of each of the several States. Each one of these governments is distinct from the others, and each has citizens of its own who own it allegiance, and whose rights, within its jurisdiction, it must protect. The same person may be at the same time a citizen of the United States and a citizen of a State, but his rights of citizenship under one of these governments will be different from those he has under the other.” (Cita omitida.)


 Las enmiendas fueron incorporadas en 1927, 1934, 1938, 1940 y 1952.


 Nótese, sin embargo, que al amparo del Art. 10 del Código Político, 1 L.P.R.A. see. 7, los nacidos fuera de Puerto Rico que eran ciudadanos de Estados Unidos adquirían la ciudadanía de Puerto Rico por tener su domicilio en el país.


 Véase 1 Diario de Sesiones de la Convención Constituyente 515-519 (1941); Diario de Sesiones, supra, Vol. 2, págs. 1200, 1313 y 1380; Diario de Sesiones, supra, Vol. 3, págs. 1730-1740, 1893-1894, 1918 y 2169.


 Dispone el Art. IX, Sec. 5 de la Constitución del Estado Libre Asociado de Puerto Rico, supra, pág. 387:
“En lo sucesivo la expresión ‘ciudadano del Estado Libre Asociado de Puerto Rico’, sustituirá a la expresión “ciudadano de Puerto Rico” según ésta ha sido usada antes de la vigencia de esta Constitución.


 Aunque la Nación y el Estado de ordinario suelen coincidir, la historia ha demostrado que esto no siempre ocurre así. Por ello, existen naciones multiestatales y Estados compuestos de múltiples naciones o multinacionales. De ahí que la natu-raleza jurídica no siga necesariamente a la condición sociológica de un grupo de individuos, ya que “la Nación es una comunidad en que concurren elementos que pueden o no existir en el Estado”. A. Ulloa, Derecho Internacional Público, 4ta ed., Madrid, Ed. Iberoamericana, 1957, T. 1, pág. 131.
Con relación al Derecho Internacional, Alfred Verdross expresa: “el concepto de nacionalidad de carácter jurídico-internacional, no coincide con el de ciudadanía ..., que es de carácter jurídico-interno.” A. Verdross, Derecho Internacional Público, 6ta ed., Madrid, Ed. Aguilar, 1982, pág. 285. A pesar de que en el pasado hemos advertido estas claras distinciones que existen entre ambos conceptos, hemos seña-lado que desde el punto de vista de las garantías constitucionales que confiere el Art. II, Sec. 7 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, ambos conceptos re-presentan idéntico valor. De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 485 esc. 3 (1989).


 Existe una vasta jurisprudencia federal que reconoce la potestad de los estados de regular los aspectos concernientes a las cualiñcaciones para ser elector. Véanse, por ejemplo: Dunn v. Blumstein, 405 U.S. 330 (1972); Kramer v. Union School District, 395 U.S. 621 (1969); Katzenbach v. Morgan, 384 U.S. 641 (1966); Gray v. Sanders, 372 U.S. 368 (1963).


 En Snowden v. Hughes, 321 U.S. 1, 7 (1943), el Tribunal Supremo de Esta-dos Unidos afirmó lo siguiente: “The right to become a candidate for state office, like the right to vote for the election of state officers, ... is a right or privilege of state citizenship, not of national citizenship.” (Citas omitidas.)


 Véanse: Ley Núm. 91 de 26 de junio de 1965 (2 L.P.R.A. sec. 26n); Ley Núm. 1 de 13 de febrero de 1974, conocida como Código Electoral de Puerto Rico, 16 L.P.R.A. ant. see. 2001 et seq.


 Véanse: Art. 2.007 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3057, que dispone, en lo pertinente, que “[t]odo peticionario de inscripción comparecerá personalmente a un local de inscripción en el precinto de su domicilio ... y ... consig-nará, bajo juramento, la siguiente información: ... (f) si es ciudadano de los Estados Unidos”; Art. 2.023 (16 L.P.R.A. see. 3073), que expresa como uno de los fundamentos para la eliminación de un elector de las listas de petición de inscripción “[q]ue el elector no es ciudadano de los Estados Unidos de América”, y el Art. 5.031 (16 L.P.R.A. see. 3234), que consagra como fundamento para la recusación de un elector, tener motivos fundados para creer que el elector “no [es] ciudadano de los Estados Unidos de América”.


 En la declaración jurada que suscribió el 19 de diciembre de 1993, el licen-ciado Mari Brás consignó, en parte:
juro renunciar a la ciudadanía norteamericana y reclamo mi condición de ciudadano de Puerto Rico, condición cónsona como mi nacionalidad puertorriqueña; asimismo reclamo el derecho inalienable a vivir en paz en mi única patria, Puerto Rico y a disfrutar de todos los privilegios que conlleva mi nacionalidad y ciudadanía puertorriqueña.” Caso Núm. CT-96-14, Primera pieza, pág. 218.